 METRO ONE LOSS PREVE
NTION SERVICES GROUP
 89 Metro One Loss Prevention Services Group (Guard 
Division NY), Inc. 
and
 Allied International U
n-ion.  
Case 2
ŒCAŒ39315 November 5, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
 AND 
HAYES
 On April 21, 2010, Administrative Law Judge Steven 
Davi
s issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, the Acting Ge
n-eral Counsel and Charging Party filed answering briefs, 
and the Respondent filed a reply brief.  The Acting Ge
n-eral Counsel filed a cross
-exception and a
 suppor
ting 
brief and the Respondent filed an answering brief.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the d
ecision and the record 
in light of the exceptions, cross
-exceptions, and briefs,
1 and has decided to affirm the judge™s rulings, findings,
2 and conclusions, as modified herein, to modify his rem
e-dy, and to adopt the recommended Order as mod
ified.
3 1 The Respondent has requested oral argument.  The request is d
e-nied as the record, exceptions, and briefs ad
equately present the issues 
and the pos
itions of the parties.
 2 The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s e
stablished policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362
 (3d Cir. 1951). 
We have carefully examined the record and find no 

basis for reversing the findings.
 The Respondent does not except to the judge™s finding that Vice 
President of Operations David Venti unlawfully interr
ogated employee 
Anthony Swift about e
mployee Franklyn Haynes™ union activities, or to 
his finding that Senior Account Manager Je
nnifer Grant unlawfully told 
Haynes that he would not be showing gratitude by voting for the Union.
 We find it unnecessary to pass on the judge™s finding that an u
n-
na
med manager unlawfully told employees that they would lose their 
voice if the Union came in, and that employees would be required to go 

to the Union to request wage increases or transfers.  If found, this viol
a-tion would be cumulative of other violations, 
and would not affect the 
remedy.
 In adopting the judge™s finding that Director of Operations Jason 
Shaffer unlawfully told Haynes that the Respondent was aware of his 
union activity, we do not rely on the judge™s citation of 
Stevens Creek 
Chry
sler Jeep Dod
ge
, 353 NLRB 1294 (2009).
 Also, in adopting the judge™s finding that the Respondent had 
knowledge of Haynes™ union a
ctivity, we do not rely on his finding that 
Senior D
irector of Human Resources Melissa Kirby knew about his 
involvement b
ecause she directed
 her managers and supervisors to 
inform her immediately of any conversations they had with employees 

concerning the Union.  There is no evidence that anyone actually r
e-ported this inform
ation to her.  Nonetheless, the record contains ample 
evidence that th
e Respondent™s managers, including Kirby, had 
knowledge of Haynes™ union activity.
 3 In accordance with our decision in 
Kentucky River Medical Ce
nter
, 356 NLRB 
6 (2010), we modify the judge™s remedy by requiring that 
The judge found, among other things, that Senior A
c-count Manager
 Grant unlawfully threatened e
mployee 
Haynes with more onerous working co
nditions when 
Grant visited Haynes on the sales floor of Daffy™s, the 
store where he was working, in February 2009 and told 

him:
  [You] need to be grateful for the number of years tha
t [you] have been wor
king with Metro and for [your] pay 
rate.  It could be worse; it could get much worse in the 
event the Union comes in.
  We agree with the judge™s finding that Grant™s statements 
were unlawful.
4  Those statements, taken together, reason
a-bly conveyed to Haynes that he would be jeopardi
zing his 
job security and current wage rate by supporting the Union.  

See, e.g., 
Liberty House Nursing Homes
, 245 NLRB 1194, 
1198Œ1199 (1979) (employer unlawfully threatened e
m-ployees with more onerous workin
g cond
itions by, among 
other things, stating that ﬁif the Union came in, times would 
be even worseﬂ).  Their coercive i
mpact was undoubtedly 
heightened by the unusual n
ature of Grant™s visit: a one
-on-one meeting on the sales floor of the Respondent™s clie
nt, 
occurring shortly after Haynes became vocal about his su
p-
port for the Union.
 In the cases cited by the Respondent, the Board d
e-clined to find violations where employers stated that co
l-lective bargaining would not necessarily result in be
tter 
working co
nditions for employees.  See 
Jefferson Smurfit 
Corp.
, 325 NLRB 280 fn. 3 (1998) (benefits ﬁcould go 
either wayﬂ as a result of collective bargaining); 
Telex 
Communications,
 294 NLRB 1136, 1140 (1989) (ba
r-gaining was a ﬁgive
-and
-take situationﬂ); 
Pilliod of
 Mis-sissippi
, 275 NLRB 799, 800 (1985) (employer did not 
have to give anything in negotiations and employees 

might lose benefits).  By contrast, Grant™s statements 
made no reference to the nature of the collective
-bargaining pro
cess.  Instead, without any 
context, she 
stated that Haynes™s particular working conditions could 

deteriorate if the org
anizing drive was successful.  The 
import of Grant™s message would have been unmistak
a-backpay and other monetary awards shall
 be paid with interest co
m-pounded on a daily basis.  Also, we shall modify the judge™s reco
m-mended Order to provide for the posting of the notice in accord with 
J. 
Picini Flooring
, 356 NLRB 
11
 (2010).  
For the re
asons stated in his 
dissenting opinion in 
J. Picini Flooring
, Member Hayes would not 
require electronic distribution of the notice.
 4 In his analysis, the judge i
nadvertently described Grant™s statement 
as declaring that things ﬁwouldﬂ get worse.  That error, however, does 
not affect our analysis.
 356 NLRB No. 20
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 90 ble, especially in light of the Respondent™s other unla
w-ful threats directed a
t Haynes around the same time.
5 AMENDED 
REMEDY
 The Respondent, having discriminatorily discharged 
Franklyn Haynes, must offer him reinstatement and make 
him whole for any loss of earnings and other benefits, 
computed on a quarterly basis from date of di
scharge to 
date of proper offer of reinstatement, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), plus daily compound interest as pr
e-scribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010).
 ORDER
 The National Labor
 Relations Board adopts the re
c-ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Metro 
One Loss Prevention Services Group (Guard Division), 
New York, New York, its officers, agents, successors, 
and assigns, sh
all take the action set forth in the reco
m-mended Order as modified.
 1.  Substitute the following for par
agraph 2(e).
 ﬁ(e) Within 14 days after service by the Region, post at 
its New York, New York facility, copies of the attached 

notice marked ﬁAppendix.ﬂ
11 Copies of the notice, on 
forms provided by the R
egional Director for Region 2, 
after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in co
nspicuous places 
including all 
places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 

notices, notices shall be distributed electronically, such 

as by email, posting on an intr
anet or an internet site, 
and/or other electronic means, if the Re
spondent custo
m-arily communicates with its employees by such means.  

Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In the event that, during the 

pendency of these p
rocee
dings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the R
espondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spon
dent at any time since February 1, 2009.ﬂ
 5 Member Hayes finds it unnecessary to pass on whether Grant u
n-
lawfully threatened Haynes inasmuch as such a finding would be cum
u-
lative of other viol
ations found.
 Susannah Z. Ringel, Esq.,
 for the Ge
neral Counsel.
 Lee Seham 
and
 Stanley Silverstone, Esqs. (Seham, Seham, 
Meltz & Petersen LLP), 
of White Plains, New York, for the 
Respo
ndent.
 Sumanth Bollepalli 
and
 William B. Sc
himmel, Esqs. (Weissman 
& Mintz, LLC), 
of New York, New York, for the Union.
 DECISION
 STATEMENT OF THE 
CASE
 STEVEN 
DAVIS
, Administrative Law Judge.  Based on a 
charge, an amended charge, and a second amended charge filed 
on May 21, July 27, and October 20,
 2009, respectively, by 
Allied Inte
rnational Union (Union), an amended complaint was 
issued on December 17, 2009, against Metro One Loss Preve
n-tion Services Group (Guard Division NY), Inc. (Respondent or 

Employer).
1 The complaint alleges essentially that t
he Respondent (a) 
threatened employees with mass layoff and with more onerous 

working conditions if they chose to be represented by the U
n-ion (b) threatened employees with unspecified repr
isals for 
their union activities (c) interrogated employees about th
e un-ion activities and sympathies of other emplo
yees (d) solicited 
employees to engage in su
rveillance of the union activities and 

sympathies of other employees (e) created the impression 
among its employees that their union activities were under su
r-veilla
nce (f) threatened employees that they would be di
s-charged because of their su
pport for the Union and (g) told 
employees that support for the Union amounted to disloyalty 

towards the Respo
ndent.  Finally, the complaint alleges that the 
Respondent issued di
sciplinary warnings to its employee Fran
k-lyn Haynes and discharged him in vi
olation of Section 8(a)(1) 
and (3) of the Act because he assisted the Union and e
ngaged in 
concerted activities.
 The Respondent™s answer denied the material allegations of 
the comp
laint and a hearing was held before me in New York, 
New York, on January 14, 15, and 19, 2010.
2 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by all parties, I make the following
 1 The second amended charge and its affidavit of service was not i
n-
cluded in the General Coun
sel™s exhibits received in evidence.  The 
General Counsel attached those documents to her brief and requested 
that they be received in evidence.  The Respo
ndent™s answer to the 
amended complaint admitted that the charge was filed and served on it.  
I hereb
y receive those documents in ev
idence.
 2 The answer also set forth certain affirmative defenses including 
laches, and that the precertification allegations were moot because the 

Union was certified.  Those defenses and others have not been proven, 
and in a
ny event, are without merit.  
United Ele
ctrical Contractors 
Assn.,
 347 NLRB 1, 2 (2006).  The answer also a
sserted that the alleged 
violations committed by Alex Colon and Jennifer Grant, and the iss
u-
ance of the warnings to Haynes, were barred by Sec. 10(b)
 of the Act.  
Those defenses will be di
scussed below.
                                                                                                                        METRO ONE LOSS PREVE
NTION SERVICES GROUP
 91 FINDINGS OF 
FACT
 I.  JURISDICTION AND LAB
OR ORGANIZATION STAT
US The Respondent, having an office and place of business l
o-cated at 43 Park Place, New York, New York, has pr
ovided 
loss prevention and security services to various retail busines
s-es.  During the l
ast fiscal year, the Respondent pu
rchased and 
received at its New York facilities, goods and supplies valued 
in excess of $50,000 directly from suppl
iers located outside 
New York State.  The Respondent admits and I find that it is an 
employer engaged in co
mmerce within the meaning of Section 
2(2), (6), and (7) of the Act.  The Respondent also admits and I 
find that the Union is a labor organization within the meaning 
of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Nature of the Respo
ndent™s Business
 The Respondent has contracts with large retail stores such as 
Daffy™s and Barnes & Noble pursuant to which it supplies sec
u-rity guards to those stores for the protection of person and 
property.  The Employer operates in about 15 states, an
d in the 
New York area employs more than 1000 guards which include 

uniformed armed and unarmed guards and plainclothes store 
detectives.  The R
espondent has contracts with more than 50 
stores in the Manhattan and Bronx areas.
 The Respondent™s hierarchy con
sists of Lou Granda, the se
n-ior vice president of operations, David Venti, the vice president 
of operations, Jason Shaffer, its director of operations, district 
ma
nager, Robert Oliver, field manager, Peter Donkor, senior 
account manager, Jennifer Grant, an
d senior director of human 
resources, Melissa Kirby.  Its main bus
iness office is at 43 Park 
Place in Manhattan.  The Respondent has a scheduling depar
t-ment and dispatchers. Site supervisors work in the stores for 
part of the day and are involved in the ov
erall supervision of 
the guards at the worksite.  Haynes™ site supervisor was Alex 
Colon, an a
dmitted agent of the Respondent.
 Based on the client store™s needs, guards are scheduled for 
duty by the scheduling department located in Staten Island, 
New York.
  The scheduling department is responsible to ensure 
that the shifts required by the client are covered.  That depar
t-ment or the dispatchers who work closely with the scheduling 

department call the store at the start of each shift to make sure 

that the gua
rds are present at their scheduled time.  The sche
d-uling department also dete
rmines when disciplinary action is 
required for reasons such as lateness and absenteeism.
 Upon his arrival at the store, the guard calls the schedu
ling 
department to notify it tha
t he is at the store.  The guards report 
to their posts, generally at the stores™ e
ntrances and exits.  A 
supervisory guard is also assigned to the store.
3  His duties 
include ensuring that when the guard arrives at the store he is 
3 At the time of his discharge, Haynes was a supervisory guard.  The 
Respondent does not claim that he was a statutory s
upervisor within the 
meaning of Sec. 2(11) of the Act, but admits that Haynes was 
an e
m-ployee who is covered by the Act.  The Ge
neral Counsel claims that 
Haynes was an ﬁassistant supervisorﬂ while the Respo
ndent argues that 
he was a ﬁsupervisor.ﬂ  In view of Haynes™ admitted employee status, 
Haynes™ exact title is irrelevant.
 given the appropriate as
signment, inclu
ding which entrance or 
exit he is to guard.  He also supplies the guard with a radio if 
needed, and makes sure that the guard has checked in properly 
by signing a timesheet and punching a timeclock.  Those re
c-ords are used to determine the g
uard™s pay.  The supervisory 
guard sometimes temp
orarily occupies the post of a guard who 
is not present, and r
elieves the guard when he takes his break.
 The dispatch department, also located in Staten Island, r
e-ceives calls from the guard if he expects to
 be late to work or 
absent.  A guard who expects to be late to work must notify that 
department in sufficient time for the dispatcher to arrange for a 
replac
ement.  The guard who is late is also supposed to call the 
dispatcher when he arrives at the store.
 B.  Background
 1.  The representation proceeding
 On February 27, 2009, the Union filed a petition in Case 2
ŒRCŒ23369 seeking an election in a unit of all full
-time and 
part
-time unarmed security officers employed by the Employer 
at var
ious locations in Ma
nhattan, Queens, Brooklyn, Bronx, 
Staten Island, Nassau, Suffolk, and Yonkers.  A Stipulated 

Election Agreement was a
pproved by the Regional Director on 
March 13, 2009, which provided for a mail ballot in a unit 
which included all security officers, not ju
st the unarmed offi
c-ers.
 A mail ballot was conducted from March 31 to April 21, 
2009, and the votes were counted on April 22, 2009.  The tally 

of ba
llots demonstrated that 211 ballots were cast for, and 135 
ballots were cast against the Union with 95 void 
ballots and 15 
cha
llenged ballots.  The Employer filed an objection to the 
election, and on May 22, the Acting R
egional Director issued a 
Report on Objections and Recommendations which overruled 
the objection and recommended that a Certification of Repr
e-sentative be issued.  No exceptions were filed to the report and 
on June 22, the Board issued its Decision adopting the Acting 

Director™s findings and recommendations, and a Certification 
of Represe
ntative.
 C.  Franklyn Haynes
 1.  Haynes™ work duties
 Haynes 
began work for the Respondent in November 2004, 
as a security guard, earning $7 per hour.  He worked in var
ious 
locations, sometimes as a nonstatutory supervisor.  He r
eceived 
a $2
-per
-hour raise in 2005, when he became a supe
rvisor at 
Barnes & Noble, and
 in 2006 or 2007, received a $1
-raise, 
bringing his wage rate to $10.  Haynes was assigned to Daffy™s, 
a large clothing store in midtown Manhattan, on March 31, 
2008.  That loc
ation uses the services of seven guards to cover 
six entrances and exit posts, wi
th the seventh guard, a superv
i-sor, ma
nning a central location called 4 Main.
 Shortly after Haynes™ assignment to Daffy™s as a guard, the 
supervisor quit and Haynes was asked by admitted agent Alex 

Colon, the Respondent™s site manager at Daffy™s, to become
 the 
supervisor.  Haynes testified that Colon told him that he had 
been doing a good job and was the ﬁbest personﬂ to act as s
u-pervisor.  Haynes agreed to the promotion on the 
condition that 

he receives a $1
-raise to $11 per hour.  Colon said that he 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 92 would
 ask Director of Oper
ations Shaffer to approve a raise for 
him.  Haynes stated that he was also told by Shaffer at the store 
at about that time that he was the best person for the job and 
there was no one else in the store who could be the supervisor.  
Hay
nes agreed to become supervisor but asked Shaffer for a 
raise.  Shaffer promised that he would receive a raise but said 
that he had to work in that pos
ition for 2 months before the 
raise could be granted.  Haynes was also told by Field Ma
nager 
Jermaine Ste
vens that he would receive a raise in pay.
 Haynes began work as a supervisor, according to the R
e-spondent™s records, on May 22, 2008.  Colon told Haynes that 
his d
uties included training the guards in the store as to the 
Respondent™s and the store™s polici
es, logging in each guard™s 
time, tra
nscribing the guards™ hours of work as set forth on the 
timecards onto the timesheets, and preparing the timesheets for 

transmi
ssion by Colon.  Haynes estimated that his duties as a 
supervisor enco
mpassed only 10 percen
t of his time, with the 
remainder of his shift being spent performing regular guard 
tasks.
 In contrast to Haynes™ uncontradicted testimony that the R
e-spondent™s managers regarded him as the best candidate for 
prom
otion to supervisor, the Respondent argued 
that Haynes™ 
promotion was not due to the Employer™s recogn
ition of his 
superior work, but rather a recommendation from the Daffy™s 

store manager who ﬁreportedly admired his demeanor and pre
s-ence and asked Metro One to consider promoting him to a s
u-perviso
r, and Metro One responded to that request.ﬂ
4  No ev
i-dence was o
ffered in support of that claim.
 2.  Haynes™ work record
 Haynes had a very poor attendance record with the Emplo
y-er.  He admitted that historically, prior to his discharge, he had 
been late to
 work once or twice a week, avera
ging 15 to 25 
minutes late on each occasion.  In fact, he further admitted that 
in his final 20 days of emplo
yment prior to his discharge he 
was late 8 days.
 The Respondent™s records show the extent of Haynes™ lat
e-ness.  Fo
r example, in 2007, he was late to work on 54 days in 
amounts from 15 to 90 minutes.  In 2008, he was late to work 

28 times in amounts from 15 to 30 minutes.  In 2009, from 

January 1 to his discharge on April 24, he was late 13 days in 
amounts from 15 to 7
5 minutes.
 It should be noted that during his tenure at Daffy™s, from 
March 31, 2008, until prior to his discharge 1 year later, 
Haynes was late on 35 days, 25 of them as a supervisor, with 
only one war
ning for a lateness on one day, April 5, 2008.
 Haynes 
received written warnings for his latenesses.  On 
June 2, 2005, he received an ﬁEmployee Disciplinary R
eviewﬂ 
form which stated that he had been 45 mi
nutes to 2
-1/2 hours 
late on four specific dates, and which served as a first warning.  
Nearly 3 years lat
er, on April 5, 2008, Haynes received a s
e-cond warning which stated that he was 15 minutes late for his 

scheduled a
ssignment.
5  The warning stated that ﬁtardiness for 
an assigned shift may compromise the protection of client 
4 Tr. p. 1
1.
 5 According to the Employee Schedule Multiweek, GC Exh. 13, 
Haynes was actually 30 minutes late that day.  The follo
wing day, April 
6, he was 15 minutes late.
 property and perso
nnel by inter
fering with Metro One™s ability 
to properly staff a location. In addition, tardiness may negativ
e-ly affect Metro One™s reputation and client relationship.  This 
documentation will serve as your second warning; any further 
viol
ations will result in further 
discipline, up to and including 
termination.ﬂ  Haynes refused to sign the form, but wrote on it 
in the section entitled ﬁe
mployee commentsﬂ that he notified 
the dispatcher of his lateness b
ecause he had to appear in court 
due to an eviction notice that he 
received.  It should be noted 

that in the section bearing a line for the employee™s si
gnature, 
the manager wrote ﬁrefused to sign.ﬂ  Kirby testified that e
m-ployees are not disciplined for refusing to sign a disc
iplinary 
review form.  Haynes testified that 
Manager Grant told him that 
he did not have to sign review forms that he did not agree with.
 One year later, two Review forms were handed to Haynes on 
April 23, 2009, by Manager Oliver.  The first, dated April 22, 
stated that Haynes was 1 hour and 15 minut
es late for his a
s-signment that day, and was his ﬁsecond warning,ﬂ and the s
e-cond, dated April 23, stated that he was 1 hour late that day and 
was his ﬁfinal warning.ﬂ  The letters bore the same standard 
warning language as the previous one set forth above
.  The 
warning letters prompted the discussion with Manager Oliver 
on April 23, which ultimately led to his discharge as will be 
discussed below.
 There were a number of times in which Haynes was late on 
two or three co
nsecutive days.  In 2007, on April 25,
 26, and 
27, he was late 60, 60, and 45 minutes, respectively.  On May 2 

and 3, he was late 165 and 60 mi
nutes.  On May 10 and 11, he 
was late 15 and 30 minutes.  On May 22 and 23, he was late 15 
and 60 minutes.  On May 31 and June 1, he was late 60 and 15
 minutes.  On June 5 and 6, he was late 15 and 60 mi
nutes.  On 
June 18 and 19, he was late 60 minutes and 15 minutes.  On 
July 17 and 18, he was late 60 and 15 minutes.  On September 
10, 11, and 12, he was late 60, 15, and 15 minutes.  On Se
p-tember 17 and 
18, he was late 15 minutes each day.
 In 2008, Haynes was late on April 5 and 6, for 30 minutes 
and 15 minutes, respectively.  He received a written warning 
only for the April 5 lateness which stated that he was late 15 

minutes.  On May 22, 23, and 24, he w
as late 30 minutes each 
day.  In 2009, on March 25 and 26, he was late 30 and 15 
minutes.  Finally, he was late on April 22 and 23, 2009, by 75 
and 30 minutes, followed by his di
scharge on April 24.
 Notwithstanding his extensive record of consecutive lat
e-nesses, he received a disciplinary notice relating to consec
utive 
latenesses only with respect to the April 22 and 23, 2009 lat
e-nesses.  Fu
rther, even though he was late on April 5 and 6, 
2008, he received a disciplinary warning only for the April 5 

latenes
s. Despite his poor attendance record, Haynes was not di
s-charged for that reason.  Rather, he was discharged for insubo
r-
dination as set forth below.  In fact, Senior Human Resources 

Director Kirby testified that but for his insubordination he 
would not hav
e been fired.
6 6 This is in contrast to the Respondent™s answer to the complaint, 
discussed below, in which i
t was asserted that Haynes was fired for 
ﬁchronic tardiness and insu
bordination.ﬂ
                                                                                                                        METRO ONE LOSS PREVE
NTION SERVICES GROUP
 93 Apart from his attendance, according to Vice President Ve
n-ti, Haynes was ﬁclient rejectedﬂ from three locations
Šthe store 
management asked the Employer to remove him from the store 
for various reasons including performance, ﬁongoing money 
issues between him and the client™s e
mployee,ﬂ his use of the 
client™s computer, and for lateness.  Haynes was not di
sciplined 
for any of those re
asons, except lateness.
 3.  Haynes™ union activities
 On January 26, 2009, Haynes signed an authorization card 
for the Union.  He stated that following his ex
ecution of the 
card he became ﬁvery prounionﬂ and began ca
mpaigning for the 
Union on his days off in February and March by visiting stores 
at which the Employer™s guards were employed and speaking to 
them while 
they were working.  He stated that no Respondent 
manager saw him engaging in such activity, and he never told 
any management representative that he was involved in union 
organi
zing.
 Plainclothes store detective Anthony Swift testified that his 
duties take 
him to 13 stores where his job requires him to o
b-serve customers who may be shoplifting.  He noted that in late 
2008, union representatives visited a number of stores where he 
worked and asked the guards to join the Union.  He ident
ified 
Haynes as a person
 who was an ﬁadamant pro unionﬂ a
dvocate 
who e
ncouraged him and others to vote, telling them that they 
should vote ﬁyes or noﬂ in the upcoming election, but adding 
that union
ization would be good since the Union would help 
them with any problems they had.
 D.  The Mandatory Meetings
 Haynes attended a mandatory meeting in late February at 
company headquarters. Vice president of O
perations Venti, 
Senior Director of Human Services Kirby, and Director of 

Commun
ications Larry Charriez and about 25 guards were 
pre
sent.  He quoted a ﬁtop managerﬂ whose name he did not 
know, as stating that union dues could be increased at the u
n-
ion™s discretion, and that if the ﬁunion comes in, our voice 

would be taken away from us and that we will no longer be able 
to request a wag
e increase or a transfer between sites; that we™ll 
have to go directly to Allied [Union] to make these requests.  
One of the presidents of A
llied had gotten arrested, and that it 
wouldn™t be wise for us to vote for a union that had nothing 
more than crim
inals in it.ﬂ
 Haynes raised his hand and said that he was owed many 
months of backpay, and that ﬁMetro [Respondent] is criminal 
because they™ve been stealing from my check on a weekly b
a-sis.  I was filling out numerous, numerous di
screpancy forms 
[where the 
guard notifies manag
ement that he does not agree 
with the pay received] all of which have been ignored.  I know 

that once a union comes in that this type of affect [sic] could 
not [sic] longer occur.ﬂ
 Venti then stood and said ﬁFranklyn, Metro One has cert
ain-ly failed you.  I will correct the discrepancies immed
iately.ﬂ  
Haynes went on, saying that that he had also been promised a 

raise for more than 1 year and ﬁyou have not given me a raise.  
Making these promises just aren™t right when you™re not co
r-recti
ng anything.ﬂ  Venti then said that he understood and that 
they would speak after the meeting.  Haynes persisted, saying 
ﬁI™m not just talking for myself.  I™m talking for ever
yone in 
here, for everyone in the room at that time as well as guards at 

my stor
e.ﬂ  He mentioned a guard with 7 years of se
rvice who 
was paid $8 per hour.  Venti responded that ﬁwe™ll talk in pr
i-vate,ﬂ but told the group that the Employer is in the pro
cess of 
ﬁrevamping operationsﬂ including creating a division which 
would a
ddress th
e guards™ problems, adding that any guard 
having discrepancies should bring those issues to him directly 
and he would correct them immediately.  None of the managers 
who were present contradicted Haynes™ testimony concer
ning 
his or Venti™s comments at the 
meeting.
 Other guards said that they also had discrepancy forms and 
that the Respondent ﬁis nothing more than thievesﬂ since they 
were not receiving their correct pay according to the time 
sheets they submitted.  In addition, other guards spoke against 
the
 Union and others said that they could not afford to pay the 
Union™s monthly dues.
 Haynes stated that as he left the meeting he was called into a 
conference room by Charriez, who took Haynes™ discrepancy 
reports and wrote ﬁapprovedﬂ across each, promising 
that they 
would be ﬁcorrected immed
iatelyﬂ and that he should receive 
the money due in his next paycheck, which Haynes did.  Venti 
then called Haynes into his o
ffice, telling him that he was doing 
a good job and that he was ﬁextremely grateful for [his] ha
rd 
work.ﬂ  Venti told him that he was giving him a $1 raise, ﬁnot   

. . . because you spoke up in the meeting, but . . . because 

you™re a hard worker.  Metro One apprec
iates you.ﬂ  Haynes 
replied that he was ﬁnot going to hold my breath because I™ve 
been p
romised a raise for over a yearﬂ whereupon Venti a
c-cessed Haynes™ e
mployment profile, deleted his current wage 
rate of $10 and inserted ﬁ$11.00.ﬂ  The paycheck he r
eceived 
the following week reflected a wage rate of $11.  Venti did not 

contradict Haynes™ t
estimony concerning their private meeting, 
and Cha
rriez did not testify.
 Two weeks later, in about mid
-March, Haynes was directed 
by the dispatcher to attend a mandatory meeting at company 
headquarters.  As he was about to enter the trai
ning room he 
was st
opped by Venti who told him ﬁyou™re not required to be 
here.ﬂ  Haynes said ﬁthat™s fine, I™ll just sit in.ﬂ Venti replied 

ﬁspace is limited.  I can™t allow you to go in.  Just go and enjoy 
your day off.ﬂ  Venti denied that Haynes was ﬁbannedﬂ from 
attendin
g any meeting co
nducted by LRI.
 One week later, Haynes was again told by the dispatcher to 
attend another mandatory meeting.  As he entered the trai
ning 
room, Charriez showed him that his name was not included on 

a list of names of the attendees.  Haynes t
old him that if ma
n-agement did not want him to be at the mee
tings the dispatchers 
should be told to stop asking him to attend.
 E.  The Events of February Through Mid
-April
 Haynes stated that in February, he received separate visits at 
his store from Site M
anager Colon, and Managers Donkor and 
Grant, where they spoke to him alone, as fo
llows:
 Colon told him that ﬁthere are good unions and that there are 
bad unions, and that Allied [Union] seems to be a bad union.  It 

wouldn™t be wise for [you] to align yours
elf with the Union, 
and that [you] should not vote yes for the U
nion.ﬂ  Haynes 
further stated that Colon ﬁencouragedﬂ him to tell each guard to 
vote ﬁno.ﬂ  Haynes replied that he had the right to vote ﬁho
w- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 94 ever I wantedﬂ and that he would not tell other gua
rds to vote 
ﬁno.ﬂ  Colon testified, denying that he asked Haynes or any 
other e
mployee to campaign against the Union.
 Donkor told Haynes that ﬁit wouldn™t be wise for us to go 
forward with a u
nion that we know nothing about.ﬂ  Haynes 
replied that he knew e
nough to know that he wanted a union.  

Donkor a
nswered that if the union ﬁcomes in, the contract that 
Metro One has with the store could be terminated and that 

could put me [Haynes] as well as all the other guards out of 

work.  It wouldn™t be wise for us t
o vote for the union when we 
could end up being without work.ﬂ  Donkor did not deny visi
t-ing the Daffy™s store and speaking to Haynes about the Union, 

but denied threatening employees during the union campaign 
regarding their dec
ision to support or not sup
port the Union.
 Grant told Haynes that ﬁ[you] need to be grateful for the 
number of years that [you] have been working with Metro and 
for [your] pay rate.  It could be much worse; it could get much 

worse in the event the union comes in.ﬂ  Haynes r
eplied th
at 
ﬁI™ve never seen a company in which a union didn™t benefit the 
company in some way, even in a small way.  Even if all we got 
was job security, that™s som
ething.ﬂ  Grant answered ﬁ[you] 
wouldn™t be showing any gratitude if [you] vote yes for the 
union.ﬂ
 Grant did not deny visiting the Daffy™s store and speaking to 
Haynes about the Union, but denied that she threatened any 
employees with more onerous working conditions or told them 
that support for the Union amounted to disloyalty toward the 
Employer.  Ins
tead, she stated that she was instructed by the 
Respondent to tell the workers, if they asked about the Union, 
that it was ﬁtheir decision.ﬂ  She admitted that guards a
p-proached her and initiated discu
ssions and had questions about 
the Union.  She told the
m that the Union could not make pro
m-ises or guarantees, and that ﬁany ma
ttersﬂ must be negotiated.
 Haynes stated that in the same month, February, Director of 
Operations Shaffer visited the store, greeted him and shook his 
hand, but spoke to every guard ex
cept him.
 Vice President Venti explained these visits of management 
personnel to the stores.  He stated that the Employer received 
numerous phone calls from stores including Daffy™s complai
n-ing about Union solicitation in the stores, so management visi
t-ed 
the stores ﬁtrying to calm things down and make sure the 
clients were okay.ﬂ
 Employee Swift stated that in early
- or mid
-March 2009, Site 
Supervisor Colon told him at the Daffy™s store that ﬁthe Union 
would be a bad thing if we voted them in.  They know th
at 
Franklyn is doing some organizing ou
tside of the store, and that 
he™s going to have some problems.ﬂ  Swift asked for an expl
a-nation, and Colon responded that he was ﬁtold by Jennifer [A
c-count Manager Jennifer Grant] that Franklyn would be term
i-nated as 
soon as the ballots were counted, as soon as they get 
the results of if we won or lost.ﬂ  Colon testified, denying that 

he threatened employees with discharge because of their su
p-port for the Union, and specifically denied telling anyone that 
Haynes deserv
ed to be fired.  He stated that he was instructed 
by management to a
nswer employee questions about the Union 
by telling them to attend meetings sche
duled by the Employer.  
Grant did not testify concerning her alleged statement to Colon 

concerning Haynes™ p
ossible discharge.
 Swift testified that on the day after he spoke to Colon, Vice 
President Venti asked him, at company headquarters in the 
presence of Managers Charriez and Shaffer, if he knew ﬁif 
Franklyn was doing any organizing outside of the job.ﬂ  Swi
ft 
answered that ﬁFranklyn is telling people on the job that it 
would be a good thing for us to vote for the union because they 

could do a lot for us if we have any type of problems.ﬂ  Venti, 
who seemed ﬁupset and agitatedﬂ told Swift that ﬁI want you to 
watch him, and if [you] have any information the following 
Monday to come back and report to him.ﬂ  Venti added ﬁI don™t 
understand why the security guards want a union in when the 
company does ever
ything possible that they could do for the 
security guards,
 like give them free uniforms, even sometimes 
having them get away with being late as long as they called the 
dispatcher™s office and let them know that they™re in transit.ﬂ  

Swift noted that Venti ﬁdid not follow up on any r
equested 
surveillanceﬂ of Hayne
s after that conversation.
 Charriez and Shaffer did not deny this conversation between 
Venti and Haynes.  Venti testified, denying that he interr
ogated 
employees as to their union activities or the activities or symp
a-thies of other workers, and further den
ied that he solicited 
workers to engage in survei
llance of the union activities or 
sympathies of other employees.  He stated that the Employer™s 

policy was that managers were not to interact with employees 
regarding any union issue, but rather it utilized 
an outside 

source, Labor Rel
ations International (LRI), which conducted 
classes with management and rank
-and
-file employees concer
n-ing issues relating to the union campaign.  LRI was hired in late 

2007 or early 2008 in order to educate managers concerning 

what they were permitted to say and could not say to the wor
k-ers concerning the Union, the Employer™s position in the ca
m-paign, and how to answer e
mployee questions concerning the 
campaign.  A number of meetings were held by LRI with senior 

management, low
er management staff personnel, and emplo
y-ees.  Venti attended between 10 and 20 meetings.  Venti and 

LRI met about five times with 15 to 20 managers.
 Venti conceded that he was asked by many guards what pr
o-cedure to follow when a union represent
ative solic
ited them at 
stores.  He advised them to enforce the store™s ﬁno
-solicit
ation 
policy.ﬂ
 Senior Human Resources Director Kirby prepared and di
s-tributed a memo to the Respo
ndent™s managers in the fall of 
2008.  It set forth the principle that employees have t
he right to 
join a union if they desire.  It outlined that managers should not 
threaten, interrogate or make promises to employees concer
n-ing union representation, and that they should not be surveilled.  
The memo instructed managers to whom questions migh
t be 
posed by employees concerning the union, to listen to emplo
y-ees™ que
stions or concerns, remain neutral and not discourage 
them from joining a union.  The memo directed that ﬁany co
n-
versations regar
ding union activity must be reported to Human 
Resource
s imm
ediately.ﬂ
 Haynes stated that on April 13, he picked up his check at the 
Employer™s Bronx office where Director of Operations Shaffer 
called him into his office.  Shaffer told him that ﬁMetro is 
aware that [you have] been campaigning and organizing fo
r the 
union; that they™re aware of [your] union activity.  Well, a u
n-ion is not in the best interest of Metro.ﬂ  Haynes replied that ﬁI 
 METRO ONE LOSS PREVE
NTION SERVICES GROUP
 95 know that I have the right to educate my co
-workers about the 
union.ﬂ  Shaffer r
esponded ﬁthat™s fine, but that [I] want
 you to 
be aware that Metro is aware of [your] activity and that they™re 
not happy about it.ﬂ  Haynes said ﬁreally,ﬂ and Shaffer replied 
ﬁyeah, we™re not happy about it.ﬂ
 Shaffer did not deny speaking to Haynes at that time, but 
generally denied threatenin
g reprisals against employees for 
their union activities.  However, he admitted speaking to 
Haynes about a complaint he received from a manager at 

Daffy™s that ﬁa pe
rson inside their building was soliciting union 
activity with guards.ﬂ  Shaffer decided to 
investigate, and in 
early April 2009, vi
sited the store and saw Haynes speaking 
with a union representative on the sales floor for about 5 to 10 
minutes.  Shaffer asked Haynes how long he had been speaking 
to the agent and Haynes said ﬁjust a minute.ﬂ  Sha
ffer advised 
Haynes of Daffy™s no
-solicitation policy and informed him that 
he was present ﬁto uphold that and make sure that you are also 
being a supe
rvisor within the location.ﬂ  Haynes agreed with 
this advice and said that it would not happen again. Sha
ffer 
took no disc
iplinary action against Haynes for his conduct that 
day essentially because he accepted Haynes™ ﬁwordﬂ on the 

matter since Haynes told him that he was ﬁant
iunionﬂ and did 
not want anything to do with the Union.
 F.  The Events of April 22
Œ24 and the Discharge
 1.  Haynes™ version
 Haynes stated that on April 22, he knew that he would be 
late to work and called the dispatcher to inform him that he 

would be late.  The dispatcher told him ﬁfine, just make it into 
work.ﬂ  Haynes called the dispatc
her again when he arrived at 
work, and then reported to his post.  He admits arriving 45 
minutes late. As he arrived at work, his coworkers told him that 

the Union won the ele
ction.
 The following day, April 23, Haynes was again running late 
and called the 
dispatcher, advising him that he was about 35 

minutes late.  The dispatcher gave him the same advice as the 
previous day.  When he got to the store he called the dispatcher 
to r
eport his arrival.
 That afternoon, Haynes was visited at his post in the store 
by 
Field Manager Oliver who told him ﬁ[You have] been wor
king 
with the company for a long time; [you] should not be late; that 
[you need to be setting a better e
xample for the guards; [you] 
just shouldn™t be late.ﬂ  A
ccording to Haynes, Oliver handed 
him a
 final warning form and asked him to sign it.  Haynes did 
not look at it or take it in hand and refused to sign it, telling 
Oliver that ﬁwe should not be having this talk on the shop 
floorﬂ because he was never disciplined on the shop floor b
e-fore that tim
e.  Haynes suggested that they speak in private, in 
the security office, at which point Oliver raised his voice, sa
y-ing ﬁyou™re not going to sign?ﬂ  Haynes said that he would not 
sign the paper.  Haynes denied yelling at Oliver but admits 
raising his voice
 ﬁslightlyﬂ only when Oliver raised his when he 
suggested that they speak in private.
 That evening, Haynes was directed to report to the office the 
following mor
ning.  On April 24, Haynes attended a meeting 
with Oliver and Senior Director of Human Resource
s Kirby.  
Haynes stated that Kirby told him that his lat
enesses and his 
refusal to sign the write
-up were unacceptable.  Haynes replied 
that ﬁit doesn™t make any sense b
ecause I know a lot of guards 
who are late to work every day and they never receive any
 type 
of reprimand.ﬂ  Kirby responded that ﬁit™s not about their lat
e-nesses.  It™s about yours.ﬂ  Haynes said that that was ﬁu
nfair.ﬂ  
Kirby told him ﬁyou need to sign this write
-up or you™re going 
to be term
inated.ﬂ  Haynes refused to sign it because he d
id not 
agree with it.  Instead, he told the two managers that ﬁI know 
exactly why this is happening.  You guys are aware of my u
n-ion activity.ﬂ  Kirby replied that ﬁI have not
hing to say about 
thatﬂ and yelled ﬁyou™re fired.ﬂ  Haynes then left.
 Kirby state
d that when employees refuse to sign a written 
warning the proc
edure is to note their refusal on the warning 
itself.  The employee is not given a written warning for refusing 
to sign the document.  Haynes testified that he believed, based 
on instructions f
rom Manager Jennifer Grant, that if he did not 
agree with the contents or the ﬁfactual basisﬂ of an Employee 
Discipl
inary Review form he was not required to sign it.  He 
maintained that view no
twithstanding the plain language on the 
form which states that,
 by signing it, the employee only 
acknowledges that he has received a written warning and disc
i-plinary counse
ling from a supervisor.
 Some time later, in late April, about 1 week after Haynes™ 
discharge, Swift was at company headquarters and remarked to 
Ven
ti and Schaffer that something ﬁis in.ﬂ
7  Swift was then told 
by Venti ﬁby the way, Franklyn got fired.ﬂ
 2.  The Respondent™s version
 a.  The disciplinary warnings
 Rorrie Lee, the senior scheduling manager in charge of 
guards™ attendance, stated that the R
espondent requires its 
guards to a
rrive at their assigned store location on time.  Such 
an obligation is vital for the fulfillment of the R
espondent™s 
contracts with its clients.  In the case of a supe
rvisory guard, 
such as Haynes, he must arrive early so 
that he can advise the 
scheduling department of the attendance of the guards at the 
location, assign their posts, inspect their uniforms, make sure 

that they have their identific
ation cards and issue their radios.
 Lee™s duties include preparing and maintai
ning the schedule 
of 1500 guards, and keeping track of guards™ calls to r
eport 
their absence or lateness, and those who do not call in. Three 

dispatchers report to three scheduling ma
nagers who report to 
him.
 Lee stated that if a guard expects to be late f
or his assig
n-ment he must notify the sche
duling department of that fact.  
The scheduling department then advises the client and assigns a 

field manager to cover the vacant post until the guard arrives.
 Lee testified that in early 2009, he told Haynes that 
he had a 
ﬁhistory of being late.  You™re always running late.ﬂ  Haynes 

admitted that he had been late but promised to improve.  

Haynes denied having that conversation with Lee.
 Lee™s testimony of his actions on April 22 is confused and 
self
-contradictory. 
 He first stated that at Haynes™ star
ting time 
7 The transcript records the remark as ﬁwow, the king of zin.ﬂ  The 
General Counsel a
sserts that the transcript should read ﬁwow, the union 
is in.ﬂ  I asked the court reporti
ng service to review the audio and co
m-pare it to the transcript.  The service reported that the se
ntence should 
read ﬁwow, the king is in.ﬂ
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 96 he received a call from the store manager reporting that Haynes 
was not present, but later stated that the di
spatcher called the 
store, and then Lee called because Haynes had not called in the 
roll
-call of the
 guards.  Lee stated that he tried to call Haynes 
but could not contact him.  Later, when Haynes, arrived, the 
store ma
nager and other guards reported that he was 1 hour and 
15 minutes late.
 In addition, Lee first stated that neither dispatcher told him 
that he spoke to the store manager, then he stated that he knew 
that one of the dispatchers spoke to the manager because that 

was his job.  The manager reported to the di
spatcher shortly 
after Haynes was due to start, that Haynes had not yet arrived. 
Lee res
ponded ﬁno problem.ﬂ  Thirty minutes passed and then 
Lee called the store ma
nager who said that Haynes had still not 
arrived.
 Then Lee stated that when he called the store and it was r
e-ported that Haynes arrived late, Lee spoke to Haynes and asked 

what hap
pened, informing him that he did not call to say that he 
would be late.  Lee told him that he was late again and that he 
would have to write him up, and that if he was late thereafter he 
would be written up again.  Haynes apologized, explaining that 
he had
 ﬁsome pro
blems.ﬂ  Lee directed a dispatcher to issue an 
Employee Disciplinary Review which was emailed to the h
u-man resources d
epartment.
 Lee stated that the following day, April 23, Haynes a
rrived 1 
hour late and did not call to advise that he would be l
ate.  The 
store manager called to report that Haynes had not arrived.  Lee 
asked to speak to a guard, who confirmed that Haynes was not 
present.  When Haynes a
rrived, Lee directed a dispatcher to 
issue another warning.
 Lee stated that when he directed that
 disciplinary warnings 
be issued to Haynes he did not know that he was involved in a 

union organizing effort.  Lee expected that Haynes would be 
discharged upon the issuance of the final warning.
 Lee said that he has discretion to issue a warning depending
 on the circumstances of the lateness.  For exa
mple, if the guard 
calls, giving him sufficient notice, and says he would be late 

due to a transportation difficulty such as the subway being 

slow, or a water main break in the area, he does not issue a 
warnin
g because his lateness was not his fault, he called to 
report his expected tardiness, and a substitute could be obtained 
if necessary.  However, Lee also stated that there is ﬁno excuseﬂ 

for lat
eness, and if there™s a pattern of lateness, the guard will 
be written up.  He stated that if an employee is ﬁrepea
tedly lateﬂ 
even for a short amount of time, he would be written up ﬁd
e-pending on what it is.ﬂ  He further noted that ﬁif I have a guard 
that™s running late constantly I have to write him up or then I™ll
 be in trouble.ﬂ
 Human Resources Director Kirby stated that if a guard not
i-fies the dispatcher that he would be late, the lat
eness is not 
excused but the call is treated as a ﬁcourtesyﬂ so that the sche
d-
uling department can call the client or, if necessary
, obtain a 
subst
itute guard to cover the shift until the guard arrives.
 Kirby stated that on April 22, she was told by the dispatcher 
that Hanes was 1 hour and 15 minutes late to work, and that he 

had not called to advise that he would be late.  A warning 
letter 
was prepared. The following day, April 23, Kirby was again 
told by the dispatcher that Haynes did not notify him that he 
would be late.  Haynes was 1 hour late, and a final warning 

letter was prepared.  There was some discrepancy as to whether 
Hayne
s was 30 or 60 mi
nutes late on April 23.  Kirby stated 
that he was 1 hour late based upon when the dispatcher learned 
that he arrived at work.  The sign
-in sheet demo
nstrated that 
Haynes was 30 minutes late.  Kirby stated that since Haynes 
ﬁcontrolledﬂ the
 sign
-in records at the store, the sign
-in sheet 
was less rel
iable than the dispatcher™s record of the time he was 
told Haynes arrived.  In any event, Kirby stated that the disc
i-pline imposed on Haynes on April 23, a final warning letter, 

would have been i
ssued regardless of whether he was 30 or 60 
minutes late.
 b.  The confrontation with Manager Oliver
 The two warning letters were hand
-delivered by Manager 
Oliver to Haynes at the Daffy™s location on April 23. Kirby 
stated that written disciplinary letters 
are delivered to a work 
site when there is an ﬁimmediate need for a change in co
n-ductﬂ
Šif the employee™s actions must be ﬁstopped immediat
e-ly.ﬂ  Oliver stated that the Daffy™s store ma
nager was one of the 
ﬁstrictest and hardest to deal with,ﬂ having very h
igh sta
ndards 
and being very demanding.
 Oliver arrived at Daffy™s at 4:15 p.m. and checked the 
guards™ timecards.  He noted that Haynes did not clock in that 
day.  Oliver approached Haynes on the open sales floor, 20 to 
30 feet from any other person.  He a
sked Haynes why he did 
not clock in and was told that he had not ﬁgotten aroundﬂ to it 
yet.
 Oliver testified that he attempted to discuss Haynes™ lateness 
with him but Haynes got ﬁangryﬂ and began spea
king in a ﬁvery 
loud and agitated tone of voiceﬂ saying
 that he was very glad 
the Union had won the election, adding that the Employer had 
ﬁstolen moneyﬂ from him in the past.  Oliver stated that he 
remained calm but Haynes ﬁrefused to calm down.ﬂ
 Oliver then told Haynes that he was being issued a second 
and f
inal warning for the l
atenesses of the past 2 days.  Oliver 
handed the letters to Haynes and asked him to read them, and 

ﬁsign at the bottom.ﬂ  Haynes refused to do either, but i
nstead 
took the letters and made a motion as if to tear them, but did 

not, and
 returned them to Oliver.  Oliver asked if there was a 
more private area they could speak in and Haynes took him to a 

location in the tailor™s room which the guards used as an office.
 Oliver again tried to speak to him about his lateness, but 
Haynes again 
yelled about ﬁunrelated issuesﬂ for about 15 or 20 

minutes.  Their discussion ended when Haynes left the room to 
return to his post.  Oliver followed him and heard him tell 
guards Hameen Berkley and David Sylvester that Oliver was a 
ﬁjoke.ﬂ
8  Oliver left t
he store and called his Manager Jason 
Shaffer, tel
ling him that Haynes ﬁcaused a scene in the store 
and was very insubo
rdinate to me.ﬂ  Oliver also called Kirby 
and told her that Haynes was e
xtremely insubordinate, raised 
his voice to Oliver, called him a 
joke, made a gesture that he 

was tearing the warning le
tters, and would not read, sign, or 
discuss them with Oliver.  Oliver immediately emailed a report 
8 Haynes denied referring to Oliver as a ﬁjoke,ﬂ but admitted saying 
ﬁthis is a jokeﬂ when he was handed the warning
.  Oliver denied that 
Haynes said ﬁthis is a joke,ﬂ r
eferring to the warning.
                                                             METRO ONE LOSS PREVE
NTION SERVICES GROUP
 97 to Kirby who directed that Haynes and Oliver meet with her the 
following mor
ning.
 Oliver™s written rep
ort stated essentially that Oliver went to 
the location to ﬁinvestigate the recent allegations of guard ta
r-diness.ﬂ  He asked Haynes how the store was running and how 
the guards were doing.  Haynes a
nswered that ﬁthings were 
very good now after the union h
ad won in the election yeste
r-day.ﬂ  Haynes told him that he was 30 minutes late and had 
called the dispatcher to n
otify him of his expected lateness.  He 
said that he did not punch in because when he arrived he was 
busy getting the guards situated.  He adm
itted being 30 minutes 
late the day before. Haynes then became frustrated, raised his 
voice and asked why he was asking about those two latenesses 
when he had a ﬁgreat track recordﬂ for being on time during the 
past year.  Guard Hameen Berkely was close en
ough to ﬁpote
n-tially overhearﬂ their conversation.
 Oliver asked to conduct their conversation in a private area 
but Haynes refused to do so, speaking in a loud tone, yel
ling 
about how the Employer had ﬁstolen money from him in the 
past and how his pay rate
 and discrepancies were not fixed until 
the union first showed up.  He continued to say how it was a 
very good thing that the union won.  I told him that his views 

were his pr
erogative.ﬂ  Haynes said that ﬁwe shouldn™t even be 
having this conversation now 
and he walked away.ﬂ
 Oliver then told him that the human resources department i
s-sued a final war
ning for the lateness of the past 2 days.  ﬁI said 
he could read and sign the discipline form if he wanted.ﬂ  He 
took the papers and gestured that he was going 
to tear them up.  
He did not and returned them to Oliver.  Oliver again asked 
Haynes to accompany him to a s
ecluded area and they went to 
the tailor™s room.  Haynes ﬁcontinued to rant in a very loud tone 
stating that many employees have been wronged by Met
ro One 
in the past, and that one guard worked for 8 years at $8 per hour 
and never received a raise.  Oliver asked if Haynes b
elieved 
that Oliver knew of his pay problems or mistreated him.  

Haynes said no, but that Oliver represented a company that has 
mistreated him and that he worked for Venti, who had 
ﬁwronged him.ﬂ  Oliver™s report then stated that Haynes 
ﬁthreatened me by saying that he had kept copies of all his old 
time sheets and he was going to sue me and the co
mpany in 
civil court.ﬂ  He said that
 now that the vote was done he could 
do so, and he had the union to back him.  Oliver replied that he 
was a ﬁneutral partyﬂ in the ma
tter.
 Haynes then began to ﬁrantﬂ that Colon was never written up 
for being late and that Oliver was ﬁhyp
ocriticalﬂ and als
o said 
that Venti had ﬁsecret meetingsﬂ about Haynes, and furiously 

said that someone told him that Venti mentioned that after the 

union lost the election he (Haynes) and other guards would be 
fired.  Oliver stated that after ﬁloudly rantingﬂ for 15 to 20 
minutes, he calmed down and returned to the sales floor where 
he told Berkley and David Sy
lvester that Oliver was a ﬁjokeﬂ 
and also told them that since the Respondent lost the election it 
was now making a ﬁweak playﬂ of issuing a final warning for 
lat
enes
s but they were ﬁin big trouble with the union,ﬂ adding 
that the Employer spent ﬁhundreds of thousands of dollars 
fighting the Union, but still lost.ﬂ  Oliver asked Haynes, Ber
k-ley and Sylvester to return to work.  Oliver™s report concluded 
by sa
ying that 
Haynes was insubordinate, disrespectful, and 
may have potentially da
maged the Employer™s reputation by 
yelling and causing a scene at Daffy™s.  
Kirby directed that 
Oliver and Haynes attend a meeting the following day.
 c.  The discharge
 A meeting with Kirby
, Oliver, and Haynes was held the fo
l-lowing day, April 24, at which Haynes arrived 30 mi
nutes late. 
Kirby stated that she asked Haynes about his late arrivals at 
work.  He gave ﬁvague answers,ﬂ was ﬁfairly arrogantﬂ but 
admitted being late, stating that he
 was ﬁa
ccountable for his 
behavior,ﬂ but also said that Colon, too, was late at times.  Ki
r-by responded that Colon was in a different position with diffe
r-ent responsibilities.  Kirby asked for a further explanation of his 

absences but he gave no definitive
 answers.
 Kirby then said that she needed to investigate what o
ccurred 
between Oliver and Haynes the prior day, and that she needed 
both sides of the story to determine what action to take.  
Haynes a
dmitted that he raised his voice and that he nearly tore 
the warning letters but decided not to.  He gave only ﬁvague 
answersﬂ to her questions about the mee
ting.
 Kirby told Haynes that she was obligated to investigate the 
matter and that, according to Oliver™s report, the alleg
ations 
against him were very serio
us.  She told him that if he wanted 
to dispute any information in Oliver™s report he would have to 
submit a written report because he was not providing enough 
information during the meeting for her to perform an adequate 
investigation.  Kirby stated that H
aynes told her that he would 
not write a report.  Kirby replied that if Haynes did not submit a 
wri
tten report she would have to credit Oliver™s report as being 
more credible than his ﬁvague answersﬂ and he would be term
i-nated for insu
bordination towards O
liver.  She further noted 
that his refusal to submit a report would be considered a ﬁs
e-cond act of insubordin
ationﬂ and that she would have no choice 
but to terminate him immediately.  Haynes again refused to 
submit a written report.
 Kirby then told Haynes
 that he was terminated.  Haynes then 
told her that he had been organizing for the Union. Kirby r
e-plied that the discussion was about his insubordin
ation, and not 
about his union organizing which she would not discuss with 
him.  Kirby testified that she di
d not b
elieve that she had any 
alternative but to fire Haynes since he had committed a ﬁvery 

serious act of insubordination.ﬂ  Kirby also noted that Haynes 
was fired for insubo
rdination for failing to cooperate with the 
investigation.
 Oliver corroborated K
irby™s testimony that she asked Haynes 
to provide a written or oral report of his confront
ation with 
Oliver the prior day, and that Haynes r
efused to tell her what 
happened, but admitted that he was ﬁlate and loud,ﬂ taking ﬁfull 
accountabilityﬂ for his act
ions.  Oliver stated that Haynes was 
also ﬁvery loud and very insubord
inateﬂ to Kirby.  Oliver noted 
that Kirby told Haynes that if he did not complete a report she 

would have to accept Oliver™s report as more credible and 

Haynes would be fired.
 Kirby stat
ed that she could not recall any other occasion 
when an employee refused a direct request from her for a wri
t-ten statement.  Nor could she recall any other instance where an 

employee raised his voice in a hostile manner for a sustained 
period of time to he
r, as Haynes did at their meeting.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 98 At hearing, Haynes denied that Kirby asked him to provide a 
written statement or that she said that without such a statement 
she would have to credit Oliver™s version.  However, he admits 
not providing a written statement
 or an explanation for his lat
e-nesses.  He further denied that Kirby told him that his co
ntin-ued refusal to provide a written statement was insubordin
ation 
for which he could be fired.  He also denied telling Kirby that 

he took the warning letters and was 
about to tear them up.
 At hearing, Kirby was asked whether she sought to corrob
o-rate Oliver™s stat
ement that Haynes called him a ﬁjoke.ﬂ  As 
noted above, Oliver said that Haynes made that comment in the 

presence of employees Berkely and Sy
lvester.  Kirby t
estified 
that she did not believe that it was necessary to contact them 
before she fired Haynes for insubordination because he refused 
to coo
perate with her investigation.  Nevertheless, she spoke to 
Berkely a few days after Haynes™ termination because she
 ﬁan-ticipated litig
ationﬂ based on Haynes™ behavior at the meeting 
and she wanted to obtain a witness statement in order to be 
certain that she had all the information she needed.  Berkely 
wrote a statement dated May 1 which related that he saw 
Haynes and 
Oliver ﬁe
xchange wordsﬂ but he ﬁdidn™t really see 
much.ﬂ  Kirby wrote on Berkely™s statement that Berkely told 
her that he could not hear Oliver talking but saw that Haynes 
was upset over a piece of paper, but that Oliver did not seem 
upset.  Kirby did not
 contact Sylvester for a stat
ement.
 G.  The Respondent™s Disciplinary Process
 Kirby prepared, and in February 2009, issued a letter setting 
forth the Respondent™s disciplinary procedure.  The letter a
d-vised that in issuing discipline, the manager should de
termine 
whether the penalty was ﬁapplied equally and consistently 

amongst all employeesﬂ and in cases of ﬁaccelerated disc
i-
pline,ﬂ what warranted that action as opposed to a written war
n-ing, and whether the same penalty applied in similar circu
m-stances.
 The letter added that, in ﬁadministering a discipline, make 
every effort to conduct the meeting as discretely and profe
s-
sionally as possible.  Avoid making generalizations, judgments 
or behaving emotionally.  A witness should be present whene
v-er poss
ible.ﬂ
 Kirby testified that when she decides what discipline to a
s-sess, she considers whether the level of discipline was appr
o-priate to the situation, and whether it was ﬁin lineﬂ with disc
i-pline issued to other workers, and ﬁgene
rally in accordﬂ with 
the Employe
r™s progressive discipline guid
elines.  She stated 
that generally, the Employer will impose punishment only if it 

is applied equally and consistently with prior cases.  She deems 
it her responsibility to invest
igate the matter and ensure that 
discipline is
 applied ﬁsim
ilarly.ﬂ
 Regarding the delivery of discipline to the guard while on his 
post, Oliver testified that he is responsible for 50 stores and 

visits each store depending on which are having problems.  For 
example, he may visit some stores several ti
mes a week, while 
others are visited only once a month.  His main job is to speak 
with guards and managers to learn whether there any problems 

he can resolve.  Oliver stated that he delivers a disciplinary 
notice to employees between 1 and 5 percent of his
 time when 
he visits a store.
 Kirby stated that ﬁif possibleﬂ discipline is administered in 
the Employer™s Park Avenue office.  However, if the misco
n-duct requires management™s ﬁimmediate attentionﬂ it is not 
always possible to have the employee report to 
the office, so in 
such cases a manager issues the discipline to the employee on 
his post.  Neither Haynes nor Swift could recall any instance 

where an employee was di
sciplined on his post.
 H.  Latenesses and Insubordination of Other Employees
 1.  Lateness
 The complaint alleges that the Respondent unlawfully issued 
disciplinary war
nings to Haynes on April 22 and 23.
 Kirby stated that the Employer has no rule, specific policy or 
prescribed number of times an employee may be late, the 

amount of time the worker
 is late, or the frequency of latenes
s-es within a specific period of time which will result in a war
n-ing being issued.  Generally, the scheduling d
epartment brings 
latenesses to her attention and issues a written warning if the 

employee has been late repea
tedly.
 Haynes™ replacement, Supervisor Pedro Perez, was 15 
minutes late for work on May 6, June 3, June 24, and July 15, 
2009, and was 30 minutes late on April 29, June 17, July 8 and 

22, 2009.  Supervisor Colon was also late between 15 and 60 

minutes on n
ine occasions in 2009.  There was no evidence that 
any warnings were issued to Perez or Colon for their lat
enesses.
 The Respondent™s records show that in the period October 1, 
2008, to November 12, 2009, only one person was di
scharged 
for lateness.  Keith 
Wilson was hired on August 7, 2008 and 

received a first warning 2 weeks later for ﬁno
-show no
-call.ﬂ  A 
Disciplinary Review form states that Wilson was 2
-1/4 hours 
late on December 19, and 15 minutes late on December 21, and 
was sp
oken to by three managers
.  He was given a first written 
warning, dated December 22.  On February 8, 2009, he was 25 
minutes late and received a second written warning for lateness 
and a final warning for signing an earlier time than he arrived 
on his tim
esheet.  On March 16, Wils
on was 10 minutes late to 
work.  On March 20, he was 40 minutes late.  Although the 
warning dated March 22 states that it was only a warning, he 
was term
inated based on that document.  His termination date 
was recorded as April 10, 2009.
 2.  Insubordinatio
n Two employees were discharged for insubordination prior to 
Haynes™ firing.  Kendra Carr, who was e
mployed for 3 months, 
was fired for threatening a coworker with violence, spea
king 
inappropriately to a client, and walking off her post.  Manuela 
Filangeri
, employed for 9 months, was discharged for using 
ﬁobscene and/or abusive la
nguageﬂ while rudely telling the 
store manager to ﬁshut the doors or I am going to sue this 

store.ﬂ  The client requested that Filangeri not be assigned to 

that store ther
eafter.
 Following Haynes™ discharge, two other workers were fired 
for insubordination.  The first, Dominique Headley, was di
s-charged on May 29, 2009.  She was cou
nseled by the store 
manager for improperly giving one store customer the bag of 
another customer.  Head
ley responded with o
bscenities and 
referred to the manager as a ﬁclown.ﬂ  An Employer recruiter 
witnessed the insubordination and it was noted that Headley 
 METRO ONE LOSS PREVE
NTION SERVICES GROUP
 99 ﬁcontinued to discuss the issue in front of store associates.ﬂ  
The second, Dickens Celestin, left h
er post without authoriz
a-tion and without notifying her supervisors.  The follo
wing day, 
while speaking with an Employer manager, she was disrespec
t-ful, refusing to leave the office when asked.
 I.  CREDIBILITY
 Both Haynes and Swift impressed me as being ho
nest wi
t-nesses.  Their testimony was straightforward and deli
vered 
without hesitation.  Haynes™ detailed testimony co
ncerning his 
outspokenness at the mandatory meeting in February was not 
contradicted in any way by any of the three managers present 
who te
stified.  That supports a finding that Haynes™ testimony 
is belie
vable.  In addition, Swift was a current employee at the 
time he testified.  There was some question, during his testim
o-ny, whether he was technically still employed because he had 

not renewe
d his guard™s license.  However, ina
smuch as he 
apparently had not been notified, prior to the hearing, that he 
was no longer employed, I accept his testimony as that of a 
current worker.  The Board has stated that ﬁthe testimony of 
current employees which
 contradicts statements of their supe
r-visors is likely to be particularly reliable because these witnes
s-es are testifying adversely to their pecuniary interests . . . [t]hus, 
a witness™ status as a current employee may be a signif
icant 
factor, but it is on
e among many which a judge utilizes in r
e-solving credibility issues.ﬂ  
Advocate South Suburban Hosp
ital
, 346 NLRB 209 fn. 1 (2006), citing 
Flexsteel Indu
stries
, 316 
NLRB 745 (1995).
 Further, Haynes and Swift gave similar testimony that the 
Respondent™s age
nts Colon and Shaffer mentioned that they 
were aware of Haynes™ activities in behalf of the Union.  The 

timing of Haynes™ discharge on the day fo
llowing the counting 
of the ballots supports a finding that Colon™s stat
ement to Swift 
that Grant said that Hay
nes would be fired as soon as the ele
c-tion results were announced serves to corrob
orate that Colon 
gave that warning to Swift, and supports a fin
ding that Swift™s 
testimony is believable.  Grant did not deny making that co
m-ment to Colon.
 The Respondent™s w
itnesses generally denied violating the 
Act, and in some instances denied the statements attri
buted to 
them.  For example, Donkor generally denied threatening e
m-ployees during the campaign regar
ding their decision to support 
the Union, but did not testify 
specifically about his statement to 

Haynes that if the union comes in the contract with the E
m-
ployer and Daffy™s could be terminated which would result in 
the guards being laid off.
 Regarding the allegation that an unknown agent threatened 
employees with m
ore onerous working cond
itions if they chose 
to be represented by the Union, this refers to Haynes™ testimony 

that, at a mandatory meeting in Febr
uary attended by Managers 
Grant, Venti, and Cha
rriez, the unknown agent union said that 
dues would be increase
d at the Union™s discretion and that if a 
union organized the employees the workers would not be able 

to ask for a wage increase or a transfer between sites, but would 
have to ask the Union to make those requests.  None of the 
Employer™s managers who were 
present at the meeting denied 
that those remarks were made.  Rather, Kirby simply testified 
that the allegation did not provide enough information for her 
to investigate, and that she investigated all of the all
egations 
attributed to specific managers and 
she believed them all to be 
false, noting that such a threat would have violated company 
policy which would have su
bjected the manager to discipline.
 Further, regarding Swift™s testimony that, in the presence of 
Charriez and Shaffer, Venti interrogated him
 and soli
cited him 
to surveill Haynes™ union activities, only Venti testified, gene
r-ally denying that he interrogated Swift or d
irected him to watch 
and report on Haynes.  He did not deny the conversation with 
Swift, and neither Charriez nor Shaffer denied
 that the conve
r-sation occurred.
 Similarly, although Grant generally denied threatening e
m-ployees with more onerous working cond
itions or telling them 
that support for the Union constituted disloyalty toward the 

Employer, she did not deny the detailed stat
ement attri
buted to 
her that she told Haynes that his pay rate would get much worse 

if the Union came in, and that he was not sho
wing gratitude if 
he voted for the Union.
 Accordingly, Haynes and Swift gave rich, specific details of 
their conversations with
 the Respondent™s representatives co
n-taining word
-for
-word quotations of the remarks by both ind
i-viduals.  In contrast, for the most part, the Employer™s witnes
s-es™ test
imony concerning their discussions with the two men 
lacked the significant detail and s
upportive facts which would 
inspire confidence in their recitations and their credibi
lity.  
Mr. 
Z™s Food Mart
, 325 NLRB 871, 888
Œ889 (1998); 
Laser Tool, 
Inc.
, 320 NRLB 105, 109 (1995).  I therefore credit Haynes and 
Swift™s testimony where they differ from
 the R
espondent™s 
witnesses™ test
imony.
 Analysis and Discussion
 I.  THE 
10
(B) CLAIMS
 The Respondent™s answer asserted the affirmative defense 
that the complaint allegations concerning Colon and Grant, and 
the allegations concerning the issuance of the two 
war
nings to 
Haynes, set forth in the second amended charge, are time
-barred by Section 10(b) of the Act.  Se
ction 10(b) provides that 
ﬁno complaint shall issue based upon any unfair labor pra
ctice 
occurring more than six months prior to the filing of the c
harge. 
. . .ﬂ The original charge, filed on May 21, 2009, alleged, as mat
e-rial here, that Haynes was unlawfully discharged because of his 
union activities.  The first amended charge, filed on July 27, 
2009, alleged, that (a) Haynes was unlawfully discharge
d (b) 
Donkor threatened a mass layoff of employees (c) an unknown 
manager threatened more onerous working conditions (d) Sha
f-fer threatened unspecified reprisals and gave the impre
ssion 
that the Employer was surveiling employees™ union activ
ities 
and (e) V
enti interrogated employees and solicited them to 
surveill other workers.
 The allegedly untimely second amended charge, filed on O
c-tober 20, 2009, realleged all the matters in the original and first 
amended charges, and further alleged that (a) in about ea
rly 
March 2009, Colon threatened employees that they would be 
discharged for supporting the Union (b) in about April 2009, 
Grant threatened employees with more onerous working cond
i-tions and told employees that support for the Union amounted 
to disloyalty 
towards the E
mployer and (c) on about April 23, 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 100 2009, issued discipl
inary warnings to Haynes because of his 
union activities.
 I first find that that part of the charge which alleged the u
n-lawful warnings was timely filed.  The war
nings were issued on 
April
 22 and 23, 2009, and the charge was filed on October 20.  
Inasmuch as the charge was filed less than 6 months after the 
warnings were issued, that part of the charge was timely filed.  
Accordingly, the R
espondent™s 10(b) defense is rejected as to 
that par
t of the charge which alleged the issuance of the war
n-ings.
 As set forth herein, I find, based on the credited testimony of 
Haynes, that Grant told him in February 2009, that working 
conditions could become worse if the Union comes in and that 
he would not
 be showing his gratitude if he voted for the U
n-ion.  I further find that, based on Swift™s credited testimony, in 
March 2009, Colon told him that he knew that Haynes was 
organizing for the Union and that he would have some pro
b-
lems, and that Grant told hi
m [C
olon] that as soon as the results 
of the election was a
nnounced, Haynes would be fired.
 Inasmuch as the second amended charge was filed in Oct
o-ber 2009, it would ordinarily be considered as untimely as it 

was filed more than 6 months after the alleged 
unlawful stat
e-
ments were made in February and March.  Ho
wever, in 
Redd
-I, 
Inc.
, 290 NLRB 1115 (1988), the Board held that allegations 
made in an untimely filed charge may be considered to be tim
e-ly filed if they are legally and fa
ctually ﬁclosely relatedﬂ 
to an 
otherwise timely filed charge.
 In making this determination, the Board considers whether 
the otherwise untimely allegations are of the same class, i
n-vol
ving the same legal theory and usually the same section of 
the Act as the timely filed allegations
.  It also analyzes whether 
the othe
rwise untimely allegations arise from the same factual 
situation or sequence of events as the allegations in the timely 
charge
Šmeaning that the allegations must involve similar co
n-duct, usually during the same time perio
d with a similar object, 
for example, aimed at stopping a union organizing campaign.  
Finally, the Board considers whether the respo
ndent would 
raise the same or similar defenses to both allegations
Šwhether 
a reasonable respondent would have preserved simi
lar ev
idence 
and prepared a similar case in defending against the otherwise 

untimely allegations as it would in defending against the alleg
a-tions in the timely charge.
 The Board has held that a ﬁsufficient factual relationship can 
be established by showing
 that the timely and untimely alleged 
employer actions are ‚part of an overall employer plan to u
n-dermine the union activity™ﬂ and that if ﬁallegations are demo
n-strably part of an employer™s organized plan to resist union 
organization, they are closely r
elated.ﬂ  The Board requires that 
the two sets of allegations ﬁdemonstrate similar conduct, usua
l-ly during the same time period with a similar object, or there is 

a causal nexus between the allegations and they are part of a 

chain or progression of events, o
r as part of an overall plan to 
undermine union activity.ﬂ  
Carney Hospital
, 350 NLRB 627, 
630 (2007).
 The Board™s ﬁclosely
-relatedﬂ requirement is clearly met 
here.  First, the alleged unfair labor practices set forth in the 

second amended charge are of t
he same class and involve the 
same legal theory and the same section of the Act as the timely 
filed charges.  Thus, the second amended charge alleges viol
a-tions concerning threats of discharge and more onerous wor
k-ing conditions in violation of Section 8(a
)(1) of the Act.  Sim
i-larly, the original, first amended, and the timely filed part of the 
second amended charge allege similar conduct
Štwo unlawful 
warnings, threats of mass layoff, more onerous working cond
i-tions, threats of unspecified reprisals, and in
terrog
ation.
 In addition, the unfair labor practices set forth in the second 
amended charge as well as the earlier charges all relate to a 

compressed period of time, from February, when Haynes b
egan 
organizing for the Union, through the third week in April
 when 
he was discharged.  Accordingly, the allegations in the charges 

all relate to the Respondent™s reaction to the Union™s ca
mpaign 
and Haynes™ prominent role therein, and its attempt to thwart 

that campaign.  It is further clear that the Respondent woul
d reasonably raise the same or similar defenses to the alleg
ations 
in the second amended charge since they are of the same nature 

as those in the timely filed charges.  I find and conclude, ther
e-fore, that the allegations in the second amended charge were 
closely related to the two prior timely filed charges and that 
therefore Section 10(b) does not bar the issuance of the co
m-plaint based on the alleg
ations in the second amended charge. 
Redd
-I and Carney, above.
 II.  THE VIOLATIONS OF SE
CTION 
8(
A)(1)
 OF THE
 ACT
 The complaint alleges that the Respondent engaged in var
i-ous violations of Section 8(a)(1) of the Act.  The standard in 

dete
rmining whether employer conduct violates that section of 

the Act is based on whether stat
ements made to employees 
reasonably t
end to interfere with the free exe
rcise of employee 
rights under the Act.  
NLRB v. Gissel Packing Co.
, 395 U.S. 
575 (1969).
 It is alleged that Donkor threatened employees with mass 
layoff if they chose to be represented by the Union.  This refers 
to Haynes
™ credited testimony that Do
nkor told him that if the 
union comes in, the Employer™s contract with the store ﬁcould 
be term
inatedﬂ and that would put all the guards out of work, 
adding that it would not be wise to vote for the union when the 
guards ﬁcould 
end up being without work.ﬂ
 I conclude that that this statement constitutes an unlawful 
threat that if the Union represented the workers the Employer™s 
clients would terminate its contract with the Employer and the 
guards would lose their jobs.  
In conne
ction with the phrase ﬁif 
there was a strike we ‚could™ lose our jobsﬂ it is well settled that 

a prediction of plant closure as a possibility rather than a ce
r-tainty is violative of the Act.  
Daikichi Corp.
, 335 NLRB 622, 
624 (2001)
; McDonald Lan
d & Mining Co., 
301 NLRB 463, 
466 (1991)
.  Indeed in 
Gissel, 
where the standards for evalua
t-ing the lawfulness of predictions of adverse consequences 
based on the Union™s appearance were form
ulated, it was held 
that an employer™s statem
ent that a strike ﬁcould lead to the 
closing of the plantﬂ vi
olated Section 8(a)(1).  
Gissel
, supra at 
588.  Indeed, past decisions have recognized as threats stat
e-ments using ﬁcouldﬂ and stat
ements using ﬁwould.ﬂ  
Intermet 
Stevensville
, 350 NLRB 1349, 134
9 fn. 4 (2007), where a s
u-pervisor told an employee that ﬁa lot of business depended on 
Intermet
 being a non
-union shop and that if 
Inte
rmet
 was to 
become unionized, we could lose business,ﬂ and that ﬁif we lost 
 METRO ONE LOSS PREVE
NTION SERVICES GROUP
 101 business, we could lose jobs.ﬂ  
Thayer Dairy
 Co.
, 233 NLRB 
1383, 1388 (1977)
.  ﬁOur sincere b
elief is that if this Union 
were to get in here, it . . . could work to your serious harm.ﬂ 
was a threat.  
W. E. Car
lson Corp.
, 346 NLRB 431 (2006)
. The Respondent argues that these comments co
nstitute only 
the manager™s persona
l opinion of what might occur if the U
n-ion represented the guards.  I do not agree.  The Employer™s 

reliance on 
TNT Logistics North America, Inc.
, 345 NLRB 290 
(2005), is misplaced.  In that case, the r
espondent based its 
lawful prediction on the fact that
 it would lose its sole custo
m-er, Home Depot, if the union came in.  In that case, the emplo
y-er™s prediction was based on objective facts, that Home Depot 
does not like and does not use unionized carriers, and the e
m-ployer™s contract with Home Depot was se
t to expire.  Here, the 
Respondent did not cite any objective facts for its prediction 
that if the Union represented the guards, the store™s contract 

with it could be term
inated and the guards could lose their jobs.  
In this connection, the Respondent take
s issue with the term 
ﬁmass layoff.ﬂ  Donkor™s threat was that all the guards could 
lose their jobs if the contract with Daffy™s was cancelled.  I
n-asmuch as seven guards were employed in the store, that would 
constitute a layoff of a substantial number of 
employees.  The 

Gissel
 Court required that ﬁa prediction must be carefully 
phrased on the basis of objective fact to convey an employer™s 

belief as to demonstrably probably cons
equences beyond its 
control.ﬂ  395 U.S. at 618.  The burden of proof is on the 
em-ployer to demonstrate that its predi
ction is based on objective 
fact.  
Schaumburg Hyundai
, 318 NLRB 449, 450 (1995).  The 
Respondent has not done so.
 I accordingly find that Donkor™s statement constitutes an u
n-lawful threat in violation of Section 8(a)(1
) of the Act.
 It is also alleged that an unknown agent threatened emplo
y-ees with more onerous working conditions if they chose to be 
represented by the Union.  This refers to Haynes™ credited te
s-timony that, at a mandatory meeting attended by managers 

Kirb
y, Venti, and Charriez, an un
identified man stated that 
union dues could be increased at the union™s discretion, and that 
if the union was selected, the workers™ voices would be taken 

away and that they would no longer be able to request a wage 
increase or
 a transfer b
etween site, but would have to ask the 
Union to make those requests.
 First, Haynes™ testimony that those comments were made 
was not denied by any of the three managers who attended the 
mee
ting.  Kirby™s conclusory denial that an unknown agent 
threatened employees with more one
rous working conditions 
was not sufficient to credibly rebut the statements.  The ind
i-vidual, although not identified, clearly spoke to the employees 

as the Respo
ndent™s agent.  He spoke at a mandatory meeting 
attended by 
the E
mployer™s managers who did not disavow his 
comments.
 The Board has found that an employer violated the Act 
where it told its employees that it would no longer follow its 
current practice of giving personal and immediate consideration 
to employee reque
sts for time off, shift prefe
rences or changes, 
and that employees would have to go to the union to make such 
requests.  
St. Vincent™s Hospital
, 244 NLRB 84, 92 (1979).  
The stat
ements made by the agent here were more pointed and 
specific than those made i
n International Baking Co. & 
Earthgrains
, 348 NLRB 1133, 1135 (2006), cited by the R
e-spondent.  There, the supervisor™s comment that the employee 

was making ﬁd
ecent moneyﬂ and that the union would harm 
him was found to be a lawful expression of a personal 
opinion 
that the worker did not need the union and would not benefit 

from it.  Here, in contrast, specific negative consequences co
n-cerning unionization were specified
Šthat e
mployees™ voices 
would be taken away and its present policy of permitting wor
k-ers 
to r
equest a wage increase or transfer would be transferred 
to the union.  No objective basis was given to support the 

statement that employees could no longer ask their superv
isors 
for a raise or transfer.  Such working conditions would not 

automatically 
be reserved for union action simply by the u
n-ion™s election as the employees™™ represent
ative.
 There is some question as to whether the agent™s statement 
that dues could be increased at the union™s di
scretion is alleged 
as an unfair labor practice.  The al
legation is that the agent 
threatened employees with more onerous working conditions 
which clearly relates to the latter statement that employees 
would not be able to directly request a wage increase or tran
s-fer.  The Ge
neral Counsel™s brief did not includ
e argument that 
the comment about dues increases constituted a threat.  I b
e-lieve that any fin
ding concerning that issue, if found to be a 
violation, would only be cumulative of the other fin
dings made 
herein.  I therefore will not discuss it.
 Further, it 
is alleged that Venti interrogated employees about 
the union activities and sympathies of other workers, and soli
c-ited employees to engage in surveillance of the union a
ctivities 
and sympathies of other employees.  Swift credibly testified 
that Venti asked
 him if he knew if Haynes was organizing ou
t-side work.  When Swift replied that he was, Venti told him to 
watch him and report any inform
ation he had.
 In determining whether questioning of employees coercively 
interferes with employee rights, the Board con
siders such fa
c-tors as whether proper assurances were given concerning the 
questio
ning, the background and timing of the interrogation, the 
nature of the information sought, the identity of the questioner, 

and the place and method of the interrogation.  
Stoody Co.
, 320 
NLRB 18, 18
Œ19 (1995)
; Rossmore House Hotel
, 269 NLRB 
1176, 1177
Œ1178 (1984)
, affd. 
760 F.2d 1006 (9th Cir. 1985)
.  The fact that the questioner is a high level supervisor, as Venti 

was, supports a conclusion that the questioning was coe
rcive. 
Stoody
, above.
 I find that Venti unlawfully interrogated 
Swift.  Venti, a high 
official of the Employer, had no valid reason to ask if Haynes 

was organizing outside the job which occurred during the U
n-ion™s organizing campaign.  Swift was questioned in a confe
r-ence room in the presence of two other company offic
ials.  I 
find that the interrogation was coercive and violated the Act.  

Sim
ilarly, by asking Swift to watch Haynes and report any 
information he learned, the Respondent vi
olated Section 8(a)(1) 
of the Act.  
Maple Grove Health Care Center
, 330 NLRB 775, 
775 (2000).  It is i
rrelevant that Venti did not follow up his 
questioning of Swift by asking Swift if he learned anything 

further about Haynes™ union activities, or that Swift did not 
provide Venti with such information.  The violation is esta
b-lished by Ven
ti™s request that Swift watch Haynes and report to 
him any inform
ation he learned.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 102 It is alleged that Shaffer threatened employees with unspec
i-fied reprisals for their union activities, and created the impre
s-sion among its employees that their union activi
ties were under 
survei
llance.  This relates to Haynes™ credited testimony that 
Shaffer told him that the Employer was aware that he had been 
campaigning and organizing for the union, and was ﬁnot happy 
about it,ﬂ and that a union was not in the Employer™s 
best inte
r-est.
 First, Shaffer™s comment that he was aware that Haynes was 
engaged in organizing for the Union clearly gave Haynes the 
impression that his union activities were under surveillance.  
The Board™s test for determining whether an employer has cr
e-ated an unlawful impression of surveillance is whether, ﬁunder 

all the relevant circumstances, reasonable employees would 
assume from the statement in question that their union or other 
protected activities had been placed under surveillance.ﬂ  
Fro
n-tier T
elephone of Rochester, Inc.
, 344 NLRB 1270, 1276 
(2005)
; Bridgestone Firestone South Carolina
, 350 NLRB 526, 
527 (2007)
.  The sta
ndard is an objective one, based on the 
rationale that ﬁemployees should be free to participate in uni
on organizing campaigns without the fear that members of ma
n-agement are peering over their shoulders, taking note of who is 

involved in union activ
ities, and in what particular ways.ﬂ  
Flexsteel Industries,
 311 NLRB 257 (1993)
.  Shaffer did not 
identify his source when he advised Haynes th
at he was aware 
of his union activities.  
Stevens Creek Chrysler Jeep Dodge, 
353 NLRB 1294, 1296 (2009).  His failure to do so is the ﬁgr
a-vamenﬂ of the violation.  
North Hills Office Services
, 346 
NLRB 1099, 1103 (2006)
.  When an employer tell
s employees 
that it is aware of their union activ
ities, but fails to tell them the 
source of that information, the employer violates Section 
8(a)(1).  This is because emplo
yees are left to speculate as to 
how the employer obtained its information, causing 
them re
a-sonably to conclude that the inform
ation was obtained through 
employer
 monitoring.
 Further, Shaffer™s remark that 
he was unhappy with Haynes™ 
union activities which were not in the best interest of the co
m-pany reasonably tended to interfere with Ha
ynes™ right to e
n-gage in activities in behalf of the Union, and was a threat that 
Haynes would be subject to unspecified reprisals.  Shaffer™s 
comment strongly implied that he would be worse off because 
of his involvement with the Union, and Haynes would r
eason
a-bly have interpreted the remark as a threat that the Respondent 

would retaliate against him in some unspecified way if he co
n-tinued his support of the Union.  
SDK Jonesville Division LP
, 340 NLRB 101, 101 (2003).
 It is alleged that Colon threatened e
mployees that they would 
be discharged because of their support for the Union. Swift 
credibly testified that agent Colon told him that the Employer 
knew that Haynes was organizing ou
tside the store and that he 
would have ﬁsome problems.ﬂ  That statement co
nstitutes an 
unlawful threat.  
SDK
, above.  C
olon added that Manager Grant 
said that Haynes would be fired as soon as the results of the 

election were known.  This is a clear threat to Swift that Haynes 
would be fired because of his union activities.  
Sain
t Jean Des 
Pres Restaurant
, 279 NLRB 109, 118 (1986), where an e
m-ployer threatened to fire all its e
mployees if the union won the 
election.
 It is alleged that Grant threatened employees with more o
n-erous working conditions if they selected the Union, and t
old 
employees that support for the Union amounted to disloyalty 
towards the Employer.  This refers to Haynes™ credited test
i-mony that Grant told him that he should be grateful for being 

employed by the Respondent, and that his working conditions 

would be m
uch worse if the Union was elected.  She further 
told him that he would not be showing his gratitude toward the 
Employer if he voted for the Union.  First, Grant™s statement 
that working conditions would be worse with a union const
i-tutes a threat that term
s of employment would change if the 
Union was elected.
 The statements, taken together, clearly sent a message to 
Haynes that he should change his attitude about the Union and 

that his vote for the Union would constitute disloyalty which 
would result in wor
se conditions of e
mployment.  
Reno Hilton
, 320 NLRB 197, 206 (1995).  Fu
rther, the statement that he 
would be considered disloyal if he voted for the Union is an 
unlawful threat that his disloyalty would not serve him well in 
the future.  Such a threat wou
ld re
asonably tend to restrain 
Haynes in his willingness to engage in future union activity.  
An e
mployer may not rebuke an employee by equating his pro
-union sympathies to disloyalty to the employer.  
Aladdin Ga
m-ing, LLC
, 345 NLRB 585, 617 (2005), where a
 supervisor told 
an e
mployee that he was not showing gratitude by wearing a 
union pin.
 III.  THE VIOLATIONS OF SE
CTION 
8(
A)(3)
 OF THE ACT
 A.  Legal Principles
 The question of whether the Respondent unlawfully issued 
two warnings for lateness to Haynes and 
discharged him is 

governed by 
Wright Line
, 251 NLRB 1083 (1980).  Under that 
test, the General Counsel must prove by a preponderance of the 
evidence that union animus was a su
bstantial or motivating 
factor in the employment actions taken.  He must show uni
on 
activity by Haynes, employer knowledge of such activity, and 
union animus by the R
espondent.
 Once the General Counsel has made the requisite sho
wing, 
the burden then shifts to the Respondent to prove, as an affir
m-ative defense, that it would have discha
rged Haynes even in the 
absence of his union activity.  If the General Counsel presents a 

strong prima facie showing of discrim
ination, the Respondent™s 
burden is ﬁsubstantial.ﬂ  
Vemco, Inc.
, 304 NLRB 911, 912 
(1991).
 To establish this affirmative defense 
ﬁan employer cannot 
simply present a legitimate reason for its action but must pe
r-suade by a preponderance of the evidence that the same action 
would have taken even in the absence of the protected acti
vity.ﬂ  
L.B.&B. Associates, Inc.
, 346 NLRB 1025, 1026 
(2006).  ﬁThe 

issue is, thus, not simply whether the employer ‚could have™ 
disciplined the employee, but whether it ‚would have™ done so, 
regardless of his union activities.ﬂ  
Carpenter Technology 
Corp.
, 346 NLRB 776, 773 (2006).
 Accordingly, the Responden
t may present a good reason for 
its actions, but unless it can prove that it would have issued 
such discipline absent his union activities, the Respondent has 
not established its defense.  ﬁThe policy and protection provi
d- METRO ONE LOSS PREVE
NTION SERVICES GROUP
 103 ed by the Act does not allow the e
mployer to substitute ‚good™ 
reasons for ‚real™ reasons when the purpose of the disc
ipline is 
to retaliate for an employee™s concerted activities.  Under 
Wright Line
, an employer cannot carry its burden of persu
asion 
by merely showing that it had a legitim
ate reason for ta
king the 
action in question; rather it ﬁmust show by a preponde
rance of 
the evidence that the action would have taken place even wit
h-out the protected conduct.ﬂ  
North Carolina Prisoner Legal 
Services
, 351 NLRB 464, 469 fn. 17 (2007).
 B.  
The General Counsel™s Prima Facie Case
 Haynes™ union activities and the surrounding procedural 
steps taking place concerning the election occurred in a rel
a-tively compressed period of time.  Haynes signed a card for the 

Union on January 26, 2009, and he im
mediately began organi
z-ing on its behalf.  The Union filed a petition for representation 

1 month later on February 27.  Less than 1 month after the pet
i-tion was filed, mail balloting took place which continued for 3 

weeks, from March 31 to April 21.  The b
allots were counted 
on April 22, and Haynes was fired 1 day later, on April 23.
 I credit Haynes™ uncontradicted testimony that he visited 
stores and spoke to the Employer™s guards about the ben
efits of 
union membership in February and March, which was both
 prior to and after the petition was filed.  Although employee 
Swift stated that Haynes urged the workers to vote ﬁyes or no,ﬂ 
he characterized Haynes as adamantly pro union, and stated 
that he told the guards that unionization would be good for 
them.
 Hayn
es voiced his opinion at a mandatory meeting in late 
February, rebutting a manager™s denunciation of the Union as 
containing ﬁcriminalsﬂ by asserting that the E
mployer was itself 
criminal because it had not paid him his correct wages, had not 
granted him a
 promised raise, and stating that once the Union 
comes in such actions would cease.  Haynes™ complaints appa
r-ently had merit since the discrepancies in his pay were correc
t-
ed immediately, and his raise was instantly granted.  Ne
ither 
Venti, Kirby, nor Char
riez who were present at the meeting 
contradicted Haynes™ version of the events.
 It is apparent, that, at least at that time, Haynes had become 
persona non grata with the Employer.  He was thereafter d
i-rected by dispatchers to attend two other ma
ndatory me
etings 
but upon attempting to enter those sessions he was told by Ve
n-ti, and then by Charriez, the two managers present at the first 
meeting, that he need not attend.  It is clear that Haynes was 
prevented from entering the meetings because it was b
elieved
 that he would again make comments in favor of the U
nion.  I 
reject Venti™s test
imony that Haynes was not banned from any 
meeting involving LRI.  First, it is not certain that these were 

meetings conducted by LRI.  Se
cond, the evidence establishes 
that Hay
nes was barred from at least two meetings despite b
e-ing directed to attend.
 During the same month of February, Haynes was the object 
of unlawful statements made by a trio of Employer mana
gers.  
He was told by agent Colon that it would not be wise for him t
o align himself with the Union and that he should not vote for it.  
Haynes refused Colon™s request that he encourage other guards 
to do the same.  At about the same time, Haynes admi
tted to 
Manager Donkor that he wanted the Union, and was the subject 
of a 
threat that the store could cancel its contract with the E
m-ployer if the U
nion was elected, with the result that all of the 
guards could be out of work.  Grant told him that his rate of pay 
would be worse with union re
presentation and voting for it 
would n
ot be a display of gratitude toward the company.
 Employee Swift credibly testified that in March, agent Colon 
advised that unionization would be bad and that the Employer 

was aware that Haynes was organizing emplo
yees and would 
have some problems, further 
stating that Manager Grant told 
him that Haynes would be fired when the ballots were counted.  

Swift further credibly stated that Employer official Venti asked 
him if Haynes was organizing and Swift said he was.  Venti 
asked him to watch Haynes and report 
any information he had 
concerning that.
 Finally, Manager Shaffer told Haynes on April 13, during the 
period of time when the ballots were being cast, that the E
m-ployer was aware that he had been campaigning and organizing 
for the union and that it was not 
happy about such activity.  
Indeed, Shaffer admitted seeing Haynes speak to a union agent 
in early April at his store, and reprimanding him for that activ
i-ty.
 It is clear that the above evidence abundantly shows that 
Haynes engaged in organizing activity i
n behalf of the U
nion, 
that he spoke in favor of the Union to employees and managers, 
and that the Respondent was aware of such a
ctivities.
 The Respondent™s knowledge of Haynes™ union activities is 
clearly shown in the credited testimony of Haynes and Swif
t 
concerning the conversations they had with the R
espondent™s 
agent and managers.  Further, Kirby™s memo informing the 

Employer™s managers and supervisors of their duties under the 
Act also instructed them to immediately report to the human 
resources depar
tment all conversations they had with emplo
y-ees concerning the Union.  Accordingly, Kirby would have 
been informed, wit
hout delay, of the conversations that Colon 
and the managers had with Haynes and Swift, and would have 

become insta
ntaneously aware of Ha
ynes™ union activities.
 Animus toward the Union is also amply shown in the stat
e-ments of Colon, Donkor, Grant, Venti, and Shaffer, all of which 

I have found to be unlawful.  Thus, I have found that the R
e-spondent threatened employees with mass layoff and m
ore 
onerous working conditions if they chose to be represented by 

the Union, interrogated employees about the union activities 

and symp
athies of other employees, solicited employees to 
engage in surveillance of the union a
ctivities and sympathies of 
other 
employees, threatened employees with unspecified repri
s-als for their union activities, created the impression among its 

employees that their union activities were under surveillance, 
threatened emplo
yees that they would be discharged because of 
their suppo
rt for the union, and told employees that support for 
the Union amounted to disloyalty t
oward the Employer.
 The timing of the delivery of the warnings on April 23, and 
the discharge the following day supports a finding that the di
s-ciplinary action taken ag
ainst Haynes was motivated by his 
activities in behalf of the Union.  First, Manager Shaffer told 

Haynes on April 13, only 10 days before his discharge, that the 
Respondent was aware of his activ
ities on behalf of the Union 
and was not happy about it.  Sec
ond, Swift™s credited test
imony 
that agent Colon informed him that Manager Grant advised that 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 104 Haynes would be fired as soon as the ballots were counted 
strongly supports a finding of unlawful motivation.  The two 

war
nings were handed to Haynes on April 23,
 1 day after the 
election ballots were counted and the Union was declared the 
winner.  The fo
llowing day, Haynes was fired.  Clearly, given 
Haynes™ dismal attendance record, a second warning and a final 
warning issued on the same day would certainly lead t
o a di
s-charge, in short order, upon his next lateness.  However, the 

Respondent did not have to wait for another lateness to fire 

Haynes since he was discharged the following day, alle
gedly 
for insubordination.
 In addition, the warnings were issued to Hayn
es on April 23, 
only 10 days after Manager Shaffer told him that the Respon
d-ent was not happy that he was campaig
ning and organizing for 
the Union.
 I accordingly find and conclude that the General Counsel has 
proven that the warnings administered on April 
23 and Haynes™ 

discharge the following day were motivated by his activ
ities in 
behalf of the Union.  
Wright Line
. C.  The Respondent™s Defenses
 1.  The warnings
 Once the General Counsel has established a prima facie 
showing that the actions taken against H
aynes were mot
ivated 
by his union activities, the burden shifts to the R
espondent to 
prove that it would have taken those actions even in the absence 
of his union activities.  
Wright Line
. The first questions are why the warnings were issued for 
Haynes™ la
tenesses of April 22 and 23, and why they were d
e-livered to him at his post.
 Regarding the necessity for the warnings, Kirby testified that 
the Respondent has no rule concerning the number of latenes
s-es, the length of time of the lateness, or the interval 
between 
latenesses that will warrant the issuance of a warning.  Indeed, 

the r
ecord is abundantly clear that Haynes was late on nume
r-ous occasions without r
eceiving a warning.
 The documentary record of Haynes™ latenesses and the war
n-ings issued to him show
s that he was rarely issued war
nings for 
lateness.  Notwithstanding that he was late to work 54 days in 
2007, 28 days in 2008, and 13 days in 2009, the only war
nings 
he received prior to the final two warnings in April, 2009 were 

a first warning on June 2,
 2005 for four latenesses, and a s
e-cond warning 3 years later, for one lateness on April 5, 2008.
 It should be noted that, notwithstanding that the Daffy™s 
manager was described as having high standards and being very 
demanding, during Haynes™ tenure there
 from March 31, 2008, 
until immediately prior to his di
scharge 1 year later, he was late 
on 35 days, 25 of them as a supervisor, with only one war
ning 
for a lateness on 1 day, April 5, 2008.
 Further proof that tardiness was tolerated may be seen in the 
fac
t that Haynes™ replac
ement, Perez, was late eight times in the 
3 months following his succession of Haynes with no ev
idence 
that he was warned for such lat
enesses.
 Scheduling Manager Lee stated that he must issue a write
-up if there is a ﬁpa
tternﬂ of laten
ess or if the guard is ﬁrepeatedly 
or constantly late.ﬂ  The evidence demonstrates that there were 
13 instances in 2007 to 2009 where Haynes was late, even e
x-cessively late, on 2 and even 3 consecutive days without having 
received a warning.
9  Accor
dingly,
 Haynes™ pattern of lateness 
did not prompt a warning for 1 year prior to April 23, 2009, 

when the election r
esults were announced.
 The method of the issuance of the warnings was unusual. O
l-iver stated that he delivers warning notices in only a small pe
r-centage of cases, but no specific instance of such personal d
e-livery of a warning was produced at trial.  Indeed, the ma
nagers 
were advised, in writing, to make every effort to conduct the 
meeting as discretely and professionally as possible, and that a 

witn
ess should be present whenever possible.  Clearly, the re
a-son for the administration of the discipline at headqua
rters was 
to e
nsure privacy and the presence of a witness.
 Haynes and Swift could not recall any other instances of i
s-suance of discipline at a
 store location.  The prior issuance of 
disc
ipline to Haynes was in the Employer™s office.  Here, in 
contrast, Oliver presented the discipline on a shop floor near 

other e
mployees.  Although he allegedly asked that they discuss 
the matter in private, he ha
d already pr
esented the warnings to 
Haynes and admittedly had a
ttempted to discuss his lateness on 
the shop floor.
 Although it is clear that the shop floor is not the preferred 
place to administer discipline, Kirby stated that written disc
i-plinary letters 
are delivered to a worksite when there is an 
ﬁimm
ediate need for a change in conductﬂ
Šif the employee™s 
actions must be ﬁstopped immediately.ﬂ  There was no showing 
as to what urgency required the delivery of the warnings on 
April 23.  Haynes™ was habitual
ly late, but the last warning he 
received was 1 year earlier.  It is obvious that the timing of the 

issuance of the warnings was directly related to the union ele
c-tion results having been publicized the prior day.  Grant™s pr
e-diction to employee Swift that
 Haynes would be fired upon the 
announcement of the election outcome was thus fulfilled.  The 
warning notices were thus the prelude to his discharge the fo
l-
lowing day.
 The Respondent argues that the warning notices were initia
t-ed by Rorrie Lee in the sched
uling department in Staten I
sland 
who had no knowledge of Haynes™ union activities.  I
ndeed, 
Lee testified that when he told the dispatcher to notify the h
u-man resources department so that they could take discipl
inary 
action against Haynes, he was not awar
e that Haynes was i
n-volved in organizing for a union.
 Inasmuch as the notices were signed by Kirby, and even a
c-cording to Lee, it is the human resources department which 
disc
iplines the employee, it is clear that Kirby authorized and 
imposed the discipline
.  Kirby, as the senior director of human 
resources, was undoubtedly aware of Haynes™ union activities.  
She was present at the mand
atory meeting at which he stated 
that when the union represents the employees they would no 
longer receive discrepancies in 
their pay.  Further, she directed 
her ma
nagers to inform her immediately of any conversations 
they had with employees concerning the Union.  Accordingly, 

the discu
ssions concerning the Union between Haynes, Swift, 
agent Colon, and Managers Donkor, Grant, V
enti, and Shaffer, 
set forth above, must have been promptly reported to her.
 9 Although Haynes was late on April 5 and 6, 2008, he received a 
warning only for the April 5 lateness.
                                                             METRO ONE LOSS PREVE
NTION SERVICES GROUP
 105 The evidence demonstrates that although the Respondent i
s-sued written warnings to Haynes on occasion, the record abu
n-dantly shows that it tolerated Haynes™ chronic tard
iness for a
n extended period of time, even as a supervisor, during his 4
-1/2 
year tenure with the Employer.  His last two latenesses i
n-volved nothing more than his latest latenesses.  Although the 
Respondent argues that, as a superv
isor, he should have been 
on time a
nd even early to his post in order to attend to the d
u-ties incumbent upon a supervisor, these written warnings did 

not specify why these latenesses were more egr
egious than the 
others.  He was late as usual and the Respondent had been wil
l-ing to tolerate h
is tard
iness until he became a union advocate, 
and until the election results were made known.  At that point, 
the Respondent decided that his tardiness was no longer a
c-ceptable.  
Made in France, Inc.
, 336 NLRB 937, 946
Œ947 
(2001).
 On this record, although
 not condoning Haynes™ excessive 
tardiness, and given Haynes™ record of latenesses which has 

continued throughout his employment, I find that the two war
n-ings issued for latenesses on April 22 and 23, 2009, would not 

have been issued in the absence of his 
union activities.
 As set forth above, the Respondent™s burden is to show that 
it would have issued the two warnings, not that it had a good 
reason to issue the warnings, or even that it could properly have 
issued the warnings, regardless of his union activ
ities.  As no
t-ed above, where the General Counsel has presented a strong 
prima facie showing of discrimination, the Respondent™s bu
r-
den is su
bstantial.
 Here, given the fact that the Respondent issued only two 
warnings to Haynes over the course of his e
mplo
yment prior to 
April 2009, despite his recurrent and consistent latenesses, I 

cannot find that it would have i
ssued the two warnings at issue 
if he had not engaged in activities in b
ehalf of the Union.  I 
accordingly find that the Respondent has not proven
 that it 
would have issued the two warnings to Haynes for his latenes
s-es on April 22 and 23, 2009, even in the absence of his union 
activities.  
Wright Line
. 2.  The discharge
 Inasmuch as I find that the two warnings were unlawful, any 
disciplinary action 
growing out of those warnings was also 
unlawful.  ﬁIt is well settled that, where a respondent disc
i-plines an employee based on prior disc
ipline that was unlawful, 
any further and progressive disc
ipline based in whole or in part 
thereon must itself be unla
wful.ﬂ  
Publix Super Markets
, 347 
NLRB 1434, 1441 (2006).  Clearly, if the warnings were not 
issued, Oliver would not have visited the store to give them to 

Haynes and would not have become involved in a confrontation 
with him.  In the absence of the confr
ontation, Haynes would 
not have alle
gedly become insubordinate either to him or in the 
meeting which was called by Kirby at which he was di
s-charged.  Accor
dingly, the discharge, based on Haynes™ alleged 
insubordination to Oliver and Kirby, grew out of the 
unlawful 
warnings i
ssued to Haynes the day before.  Thus, the discharge 
was based, at least in part, on the unlawfully issued warnings. 
Nevertheless, I will discuss the discharge as an ind
ependent 
matter.
 First, it must be noted that the Respondent™s answe
r to the 
complaint asserts that Haynes was discharged ﬁbecause of his 

chronic tardiness and insubordinate reaction to the Respon
d-ent™s efforts to engage in progressive discipline.ﬂ  However, at 
hea
ring, the sole reason for the discharge, as testified by Ki
rby, 
was his insubordination and not his lateness.  In finding a di
s-charge to be unlawful, the Board has noted that where a r
e-spondent asserts one reason for di
scharge in its answer and then 
shifts from that reason to another at hearing, doubt is cast on 
the ﬁtrue re
ason for its action.ﬂ  
Don Pizzolato, Inc.
, 249 NLRB 
953, 957 (1980).  It is well settled that shifting defenses is ev
i-dence of a di
scriminatory motive.  
Taft Broadcasting Co.
, 238 
NLRB 588, 589 (1978).  Accordingly, confidence in the R
e-spondent
™s true reason for Haynes™ discharge is unde
rmined 
when it first asserts that he was fired for lateness and insubo
r-din
ation, and then declares that its sole reason for discharge 
was insubordination.
 The Respondent contends that Haynes was discharged b
e-caus
e of his insubordination to Oliver at their meeting, and his 
subs
equent refusal to write a report containing his version of 
the confro
ntation with that manager.
 As discussed above, the evidence supports a finding that O
l-iver™s visit to the store to present
 the warning notices to Haynes 
was unusual.  It was not the preferred method of imposing di
s-cipline on employees.  Rather, the employee is called to the 

office where he is presented with the warning in a ﬁprofessio
n-al, discreteﬂ manner.  The confro
ntation 
which resulted from 
the meeting was a product of the way the discipline was i
m-posed.  I credit Haynes™ testimony that Oliver demanded that he 
sign the warning notices.  Oliver testified that he asked Haynes 
to sign them, but his written report stated that 
he asked Haynes 
to sign them if he wanted to.
 Haynes refused to sign, as he had done 1 year before wit
hout 
incident.  Kirby stated that an employee need not sign the war
n-ing and his refusal is simply noted on the form by the superv
i-sor.  Further, no discip
line is issued for such a failure.  I doubt 
that Oliver told him, as set forth in his report, that he could sign 
the forms if he wanted to.  It is more likely that Oliver, as test
i-
fied by Haynes and Oliver himself, directed him to sign, and 
Haynes, believi
ng that he did not have to sign, refused.  That 
refusal caused the discussion to escalate, leading to the meeting 
with Kirby the following day which ended with Haynes™ term
i-nation.  It may properly be found that Oliver™s visit to the store 
to administer th
e two warnings was an effort to establish a re
a-son for Haynes™ discharge the following day.
 Haynes™ insubordination to Oliver, if Oliver™s testimony is to 
be believed, is that Haynes refused to sign the warning notices, 

pantomimed tearing up the warnings, 
spoke to him in a loud 
voice, refused to explain his latenesses and spoke about irrel
e-vant matters
Šthe Employer™s mistreatment of him and others, 
and the Union™s victory in the election.  First, Haynes was not 
required to sign the warnings, Haynes said tha
t he raised his 
voice when Oliver did, and witness to the incident Berkley, did 
not corrob
orate Oliver™s account of their meeting.  Berkley did 
not state that he heard Haynes call Oliver a clown.
 Haynes™ testimony that at the meeting with Kirby she d
e-mande
d that he sign the warning notices or be fired is credited.  

As set forth above, there is no such requirement.  Even assu
m- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 106 ing that Kirby asked Haynes for his version of the confrontation 
with Oliver and Haynes refused, the evidence does not support 

a findi
ng that Haynes would have been discharged for insubo
r-dination even in the absence of his union activities.
 Thus, the two employees fired for insubordination prior to 
Haynes were e
mployed a short time, only 3 and 9 months.  
Their infractions were far more s
erious than Haynes™.  Carr 
threatened a coworker with violence, spoke inappropr
iately to a 
client, and abandoned her post. Filangeri used rude, obscene 

and/or abusive language to the store manager and threa
tened to 
sue the store.
 Two guards were fired for 
insubordination after Haynes was 
terminated.  One made obscene comments to the store manager, 
called him a clown and persisted in discussing the ma
tter in 
front of store employees.  The other abandoned her post and 
was disrespectful to an Employer manager,
 refusing to leave 
the office when asked.  Thus, the Respo
ndent has not proven 
that it has ﬁsimilarly discharged other employees for like co
n-duct.ﬂ  
Network Dynamics Cabling
, 351 NLRB 1423, 1429 
(2007).
 It is reasonable to infer that the alleged insubordin
ation was 
seized on as a way of terminating a union activist
Šone whom 
Manager Grant had warned that the Employer intended to fire 

as soon as the ballots were counted.  I accordingly find and 
conclude that the Respondent has not met its burden of proving 
that it would have discharged Haynes even in the absence of his 
union activ
ities.  
Wright Line
, above.
 CONCLUSIONS OF 
LAW 1.  By threatening employees with mass layoff if they chose 
to be represented by the Union, the Respondent has engaged in 

unfair labor p
ractices affecting commerce within the meaning 
of Se
ction 8(a)(1) and Section 2(6) and (7) of the Act.
 2.  By threatening employees with more onerous working 
conditions if they chose to be represented by the Union, the 
Respondent has engaged in unfair labo
r practices affec
ting 
commerce within the meaning of Section 8(a)(1) and Section 

2(6) and (7) of the Act.
 3.  By interrogating employees about the union activities and 
sympathies of other employees, the Respo
ndent has engaged in 
unfair labor practices affe
cting commerce within the meaning 
of Se
ction 8(a)(1) and Section 2(6) and (7) of the Act.
 4.  By soliciting employees to engage in surveillance of the 
union activities and sympathies of other employees, the R
e-spondent has engaged in unfair labor practices 
affecting co
m-merce within the meaning of Section 8(a)(1) and Se
ction 2(6) 
and (7) of the Act.
 5.  By threatening employees with unspecified reprisals for 
their union activities, the Respondent has e
ngaged in unfair 
labor practices affecting commerce within
 the meaning of Se
c-tion 8(a)(1) and Section 2(6) and (7) of the Act.
 6.  By creating the impression among its employees that their 
union activities were under surveillance, the Respondent has 
engaged in unfair labor practices affecting commerce within the 
meaning of Section 8(a)(1) and Se
ction 2(6) and (7) of the Act.
 7.  By threatening employees that they would be discharged 
because of their support for the union, the Respondent has e
n-gaged in unfair labor practices affecting commerce within the 
meaning of
 Section 8(a)(1) and Se
ction 2(6) and (7) of the Act.
 8.  By telling employees that support for the union amounted 
to disloyalty towards the Respondent, the Respondent has e
n-gaged in unfair labor practices affecting commerce within the 
meaning of Section 8
(a)(1) and Se
ction 2(6) and (7) of the Act.
 9.  By issuing disciplinary warnings on April 22 and 23, 
2009, to its employee Franklyn Haynes, the R
espondent has 
engaged in unfair labor practices affecting co
mmerce within the 
meaning of Section 8(a)(1) and (3
) and Section 2(6) and (7) of 

the Act.
 10.  By discharging its employee Franklyn Haynes, the R
e-spondent has engaged in unfair labor practices affecting co
m-merce within the meaning of Section 8(a)(1) and (3) and Se
c-tion 2(6) and (7) of the Act.
 THE 
REMEDY
 The Respondent having discriminatorily discharged an e
m-ployee, it must offer him reinstatement and make him whole for 

any loss of earnings and other benefits, co
mputed on a quarterly 
basis from date of discharge to date of proper offer of rei
n-statement, les
s any net interim earnings, as prescribed in 
F. W. 
Woolworth Co.
, 90 NLRB 289 (1950), plus interest as compu
t-ed in 
New Horizons for the R
etarded
, 283 NLRB 1173 (1987).
 In recommending the reinstatement of Haynes, I note that the 
Respondent™s officials test
ified that returning Haynes to work 
would undermine the Employer™s authority to discipline its 

employees.  However, the Board™s authority to impose a mea
n-ingful remedy where an employee is unlawfully discharged 

requires that I order that he be rei
nstated.
 In the complaint, the General Counsel seeks an Order requi
r-ing that the Respondent pay quarterly co
mpounded interest on 
all monetary awards.  Inasmuch as the Board has not adopted 
this remedy, I will not recommend that it be applied.  Simple 
inte
rest will 
be assessed.  See, e.g., 
Glen Rock Ham
, 352 NLRB 
516 fn. 1 (2008)
, citing 
Rogers Corp.
, 344 NLRB 504 (2005).
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following reco
mmended
10 ORDER
 The Respondent, Metro One Loss
 Prevention Services Group 
(Guard Division NY), New York, New York, its officers, 
agents, successors, and assigns, shall
 1.  Cease and desist from
 (a) Threatening employees with mass layoff if they chose to 
be represented by Allied International Union (U
nion).
 (b) Threatening employees with more onerous working co
n-ditions if they chose to be represented by the Union.
 (c) Interrogating employees about the union activities and 
sympathies of other emplo
yees.
 (d) Soliciting employees to engage in surveillance o
f the u
n-ion activities and sympathies of other e
mployees.
 10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Ru
les and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
                                                             METRO ONE LOSS PREVE
NTION SERVICES GROUP
 107 (e) Threatening employees with unspecified reprisals for 
their union activities.
 (f) Creating the impression among its employees that their 
union activities were under surveillance.
 (g) Threatening 
employees that they would be discharged 
because of their su
pport for the Union.
 (h) Telling employees that support for the union amounted to 
disloyalty towards the R
espondent.
 (i) Issuing disciplinary warnings to its employee Franklyn 
Haynes because of his
 union activities.
 (j) Discharging its employee Franklyn Haynes because of his 
union activities.
 (k) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) Within 14 days from the date of the Board™s Order, offer 
Franklyn Haynes full reinstatement to his fo
rmer job or, if that 
job no longer exists, to a substantially
 equivalent position, 
without prejudice to his seniority or any other rights or priv
i-leges prev
iously enjoyed.
 (b) Make Franklyn Haynes whole for any loss of earnings 
and other benefits suffered as a result of the discrim
ination 
against him in the manner s
et forth in the re
medy section of the 
decision.
 (c) Within 14 days from the date of the Board™s Order, r
e-move from its files any reference to the unlawful war
nings of 
April 22 and 23, 2009 issued to Franklyn Haynes, and any re
f-erence to his unlawful discha
rge, and within 3 days thereafter 
notify Franklyn Haynes in wri
ting that this has been done and 
that the April 22 and 23, 2009 warnings and discharge will not 

be used against him in any way.
 (d) Preserve and, within 14 days of a request, or such add
i-tional
 time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-ords, timecards, personnel records and reports, and all other 
records, inclu
ding an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this O
rder.
 (e) Within 14 days after service by the Region, post at its f
a-cility in New York, New York, copies of the at
tached n
otice 
marked 
ﬁAppendix.
ﬂ11  Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 
Respondent™s authorized representative, shall be posted by the 

Respondent and maintained for 60 consecutive days in
 con-spicuous places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, defaced, 
or covered by any other material.  In the event that, during
 the 
pen
dency of these proceedings, the Respondent has gone out of 
11 If this Order is enforced by a judgment of 
a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals E
nforcing an Order of the 
National Labor Rel
ations Boa
rd.ﬂ
 business or closed the facility involved in these proceedings, 

the R
espondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former emplo
y-ees employed by the Respondent at any time since February 1, 
2009.
 (f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that th
e Respondent has taken to co
mply.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered
 us to post and obey 
this n
otice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your b
ehalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of the
se protected 
activ
ities.
  WE WILL NOT
 threaten you with mass layoff if you choose 
to be represented by Allied Intern
ational Union (Union).
 WE WILL NOT
 threaten you with more onerous working co
n-ditions if you choose to be repr
esented by the Union.
 WE WILL N
OT interrogate you about the union activities and 
sympathies of other e
mployees.
 WE WILL NOT
 solicit you to engage in surveillance of the 
union activities and symp
athies of other employees.
 WE WILL NOT
 threaten you with unspecified reprisals b
e-cause of you
r union activities.
 WE WILL NOT
 create the impression that your union activ
i-ties are under surveillance.
 WE WILL NOT
 threaten you that you would be discharged 
because of your support for the U
nion.
 WE WILL NOT
 tell you that support for the union amounts to
 disloyalty towards Metro One Loss Prevention Services Group.
 WE WILL NOT
 issue disciplinary warnings to you because of 
your union activities.
 WE WILL NOT
 discharge you because of your union activ
i-ties.
 WE WILL NOT
 in any like or related manner interfere w
ith, 
restrain, or coerce you in the exe
rcise of the rights guaranteed 
you by Section 7 of the Act.
 WE WILL 
within 14 days from the date of the Board™s O
rder, 
offer Franklyn Haynes full rei
nstatement to his former job or, if 
that job no longer exists, to a 
substantially equivalent position, 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 108 without prejudice to his seniority or any other rights or priv
i-leges previously enjoyed.
 WE WILL 
make Franklyn Haynes whole for any loss of ear
n-ings and other benefits r
esulting from his discharge, less any 
net interim ea
rnings plus interest.
 WE WILL 
within 14 days from the date of the Board™s O
rder, 
remove from our files any reference to the unlawful war
nings 
of April 22 and 23, 2009 issued to Franklyn Haynes, and any 
reference to his unlawful discharge, and 
WE WILL 
withi
n 3 days 
thereafter notify Fran
klyn Haynes in writing that this has been 
done and that the April 22 and 23, 2009 warnings and the di
s-charge will not be used against him in any way.
  METRO 
ONE 
LOSS 
PREVENTION 
SERVICES 
GROUP 
(GUARD 
DIVISION 
NY),
 INC.   